




--------------------------------------------------------------------------------

CREDIT AGREEMENT
DATED AS OF JULY 10, 2018
AMONG
CAL‑MAINE FOODS, INC.,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
AND
BMO HARRIS BANK N.A.,
AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS, AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER









--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION    HEADING    PAGE
SECTION 1.
DEFINITIONS; INTERPRETATION    1

Section 1.1.
Definitions    1

Section 1.2.
Interpretation    24

Section 1.3.
Change in Accounting Principles    24

SECTION 2.
THE REVOLVING FACILITY    25

Section 2.1.
Revolving Facility    25

Section 2.2
Swingline Loans    25

Section 2.3.
Letters of Credit    27

Section 2.4.
Applicable Interest Rates    31

Section 2.5.
Minimum Borrowing Amounts; Maximum Eurodollar Loans    31

Section 2.6.
Manner of Borrowing Loans and Designating Applicable Interest Rates    32

Section 2.7.
Maturity of Loans    34

Section 2.8.
Prepayment    34

Section 2.9.
Default Rate    36

Section 2.10.
Evidence of Indebtedness    37

Section 2.11.
Commitment Terminations    37

Section 2.12.
Replacement of Lenders    38

Section 2.13.
Defaulting Lenders    39

Section 2.14.
Cash Collateral for Fronting Exposure    41

Section 2.15.
Increase in Revolving Credit Commitments    42

SECTION 3.
FEES    43

Section 3.1.
Fees    43

SECTION 4.
TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY    44

Section 4.1.
Taxes    44

Section 4.2.
Change of Law    47

Section 4.3.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
LIBOR    48

Section 4.4.
Increased Costs    48

Section 4.5.
Funding Indemnity    49



‑i‑

--------------------------------------------------------------------------------





Section 4.6.
Discretion of Lender as to Manner of Funding    50

Section 4.7.
Lending Offices; Mitigation Obligations    50

Section 4.8.
Successor LIBOR Rate Index    51

SECTION 5.
PLACE AND APPLICATION OF PAYMENTS    52

Section 5.1.
Place and Application of Payments    52

Section 5.2.
Non‑Business Days    52

Section 5.3.
Payments Set Aside    52

Section 5.4.
Account Debit    53

SECTION 6.
REPRESENTATIONS AND WARRANTIES    53

Section 6.1.
Organization and Qualification    53

Section 6.2.
Subsidiaries    53

Section 6.3.
Authority and Validity of Obligations    54

Section 6.4.
Use of Proceeds; Margin Stock    54

Section 6.5.
Financial Reports    54

Section 6.6.
No Material Adverse Change    55

Section 6.7.
Full Disclosure    55

Section 6.8.
Trademarks, Franchises, and Licenses    55

Section 6.9.
Governmental Authority and Licensing    56

Section 6.10.
Good Title    56

Section 6.11.
Litigation and Other Controversies    56

Section 6.12.
Taxes    56

Section 6.13.
Approvals    56

Section 6.14.
Affiliate Transactions    56

Section 6.15.
Investment Company    57

Section 6.16.
ERISA    57

Section 6.17.
Compliance with Laws    57

Section 6.18.
OFAC    58

Section 6.19.
Labor Matters    58

Section 6.20.
Other Agreements    58

Section 6.21.
Solvency    58

Section 6.22.
No Default    59

Section 6.23.
No Broker Fees    59

SECTION 7.
CONDITIONS PRECEDENT    59

Section 7.1.
All Credit Events    59

Section 7.2.
Initial Credit Event    60



‑ii‑

--------------------------------------------------------------------------------





SECTION 8.
COVENANTS    61

Section 8.1.
Maintenance of Business    62

Section 8.2.
Maintenance of Properties    62

Section 8.3.
Taxes and Assessments    62

Section 8.4.
Insurance    62

Section 8.5.
Financial Reports    63

Section 8.6.
Inspection; Field Audits    65

Section 8.7.
Borrowings and Guaranties    65

Section 8.8.
Liens    67

Section 8.9.
Investments, Acquisitions, Loans and Advances    69

Section 8.10.
Mergers, Consolidations and Sales    71

Section 8.11.
Maintenance of Subsidiaries    71

Section 8.12.
Dividends and Certain Other Restricted Payments    72

Section 8.13.
ERISA    72

Section 8.14.
Compliance with Laws    72

Section 8.15.
Compliance with OFAC Sanctions Programs and Anti‑Corruption Laws    73

Section 8.16.
Burdensome Contracts With Affiliates    74

Section 8.17.
No Changes in Fiscal Year    75

Section 8.18.
Formation of Subsidiaries    75

Section 8.19.
Change in the Nature of Business    75

Section 8.20.
Use of Proceeds    75

Section 8.21.
No Restrictions    75

Section 8.22.
Financial Covenants    75

SECTION 9.
EVENTS OF DEFAULT AND REMEDIES    76

Section 9.1.
Events of Default    76

Section 9.2.
Non‑Bankruptcy Defaults    78

Section 9.3.
Bankruptcy Defaults    78

Section 9.4.
Collateral for Undrawn Letters of Credit    79

Section 9.5.
Post‑Default Collections    79

SECTION 10.
THE ADMINISTRATIVE AGENT    80

Section 10.1.
Appointment and Authority    80

Section 10.2.
Rights as a Lender    81

Section 10.3.
Action by Administrative Agent; Exculpatory Provisions    81

Section 10.4.
Reliance by Administrative Agent    82

Section 10.5.
Delegation of Duties    82



‑iii‑

--------------------------------------------------------------------------------





Section 10.6.
Resignation of Administrative Agent    83

Section 10.7.
Non‑Reliance on Administrative Agent and Other Lenders    83

Section 10.8.
L/C Issuer and Swingline Lender    84

Section 10.9.
Hedging Liability and Bank Product Obligations    85

Section 10.10.
Designation of Additional Agents    85

Section 10.11.
Authorization to Enter into, and Enforcement of, the Collateral Documents;
Possession of Collateral    85

Section 10.12.
Authorization to Release, Limit or Subordinate Liens or to Release
Guaranties    86

Section 10.13.
Authorization of Administrative Agent to File Proofs of Claim    87

SECTION 11.
THE GUARANTEES    88

Section 11.1.
The Guarantees    88

Section 11.2.
Guarantee Unconditional    88

Section 11.3.
Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances    89

Section 11.4.
Subrogation    90

Section 11.5.
Subordination    90

Section 11.6.
Waivers    90

Section 11.7.
Limit on Recovery    90

Section 11.8.
Stay of Acceleration    90

Section 11.9.
Benefit to Guarantors    91

Section 11.10.
Keepwell    91

SECTION 12.
COLLATERAL    91

Section 12.1.
Collateral    91

Section 12.2.
Depository Banks    91

Section 12.3.
Further Assurances    91

SECTION 13.
MISCELLANEOUS    92

Section 13.1.
Notices    92

Section 13.2.
Successors and Assigns    94

Section 13.3.
Amendments    98

Section 13.4.
Costs and Expenses; Indemnification    99

Section 13.5.
No Waiver, Cumulative Remedies    101

Section 13.6.
Right of Setoff    101

Section 13.7.
Sharing of Payments by Lenders    102

Section 13.8.
Survival of Representations    103



‑iv‑

--------------------------------------------------------------------------------





Section 13.9.
Survival of Indemnities    103

Section 13.10.
Counterparts; Integration; Effectiveness    103

Section 13.11.
Headings    104

Section 13.12.
Severability of Provisions    104

Section 13.13.
Construction    104

Section 13.14.
Excess Interest    104

Section 13.15.
Lender’s and L/C Issuer’s Obligations Several    105

Section 13.16.
No Advisory or Fiduciary Responsibility    105

Section 13.17.
Governing Law; Jurisdiction; Consent to Service of Process    105

Section 13.18.
Waiver of Jury Trial    106

Section 13.19.
USA Patriot Act    106

Section 13.20.
Confidentiality    107

Section 13.21.
Acknowledgement and Consent to Bail‑In of EEA Financial Institutions    107

Signature Page    S‑1


‑v‑

--------------------------------------------------------------------------------





EXHIBIT A    —    Notice of Payment Request
EXHIBIT B    —    Notice of Borrowing
EXHIBIT C    —    Notice of Continuation/Conversion
EXHIBIT D‑1    —    Revolving Note
EXHIBIT D‑2    —    Swing Note
EXHIBIT E    —    Compliance Certificate
EXHIBIT F    —    Additional Guarantor Supplement
EXHIBIT G    —    Assignment and Assumption
EXHIBIT H‑1     —    Form of U.S. Tax Compliance Certificate
EXHIBIT H‑2    —    Form of U.S. Tax Compliance Certificate
EXHIBIT H‑3    —    Form of U.S. Tax Compliance Certificate
EXHIBIT H‑4    —    Form of U.S. Tax Compliance Certificate
EXHIBIT I    —    Increase Request
SCHEDULE 1.1    —    Cal-Maine Foods Investment Guidelines
SCHEDULE 2.1/2.2    —    Commitments
SCHEDULE 6.2    —    Subsidiaries
SCHEDULE 8.7    —    Existing Indebtedness
SCHEDULE 8.8    —    Existing Liens
SCHEDULE 8.9    —    Existing Investments






‑vi‑

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This Credit Agreement is entered into as of July 10, 2018 by and among Cal‑Maine
Foods, Inc., a Delaware corporation (the “Borrower”), the direct and indirect
Wholly-owned Domestic Subsidiaries of the Borrower from time to time party to
this Agreement, as Guarantors, the several financial institutions from time to
time party to this Agreement, as Lenders, and BMO HARRIS BANK N.A., as
Administrative Agent as provided herein.
PRELIMINARY STATEMENT
The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.
DEFINITIONS; INTERPRETATION    .

Section 1.1.    Definitions    . The following terms when used herein shall have
the following meanings:
“Acquired Business” means the entity or assets acquired by the Borrower or
another Loan Party in an Acquisition, whether before or after the date hereof.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or is the surviving entity.
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
Adjusted LIBOR    =                          LIBOR                     
1 ‑ Eurodollar Reserve Percentage





--------------------------------------------------------------------------------





“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 10.6.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, in any event for purposes of this definition, any Person that owns,
directly or indirectly, 5% or more of the securities having the ordinary voting
power for the election of directors or governing body of a corporation or 5% or
more of the partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) will be deemed to control such
corporation or other Person.
“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.
“Anti‑Corruption Law” means the FCPA and any law, rule or regulation of any
jurisdiction concerning or relating to bribery or corruption that are applicable
to any Loan Party or any Subsidiary or Affiliate.
“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, L/C
Participation Fees, and the commitment fees payable under Section 3.1(a), until
the first Pricing Date, the rates per annum shown opposite Level I below, and
thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:
Level
Average Revolver Outstanding Balance for Such Pricing Date
Applicable Margin for Base Rate Loans under Revolving Facility and Reimbursement
Obligations shall be:
Applicable Margin for Eurodollar Loans under Revolving Facility and L/C
Participation Fees shall be:
Applicable Margin for Commitment Fee shall be:
I
Less than or equal to $37,500,000
0.00%
1.00%
0.20%
II
Greater than $37,500,000, but less than or equal to $75,000,000
0.25%
1.25%
0.20%
III
Greater than $75,000,000, but less than or equal to $100,000,000
0.50%
1.50%
0.20%
IV
Greater than $100,000,000
0.75%
1.75%
0.20%



‑2‑

--------------------------------------------------------------------------------





For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after August 31, 2018, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year‑end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5. The Applicable
Margin shall be established based on the Average Revolver Outstanding Balance
for the most recently completed fiscal quarter and the Applicable Margin
established on a Pricing Date shall remain in effect until the next Pricing
Date. If the Borrower has not delivered its financial statements by the date
such financial statements (and, in the case of the year‑end financial
statements, audit report) are required to be delivered under Section 8.5, until
such financial statements and audit report are delivered, the Applicable Margin
shall be the highest Applicable Margin (i.e., Level III or, if the Commitments
have been increased pursuant to Section 2.15, Level IV shall apply). If the
Borrower subsequently delivers such financial statements before the next Pricing
Date, the Applicable Margin shall be determined on the date of delivery of such
financial statements and remain in effect until the next Pricing Date. In all
other circumstances, the Applicable Margin shall be in effect from the Pricing
Date that occurs immediately after the end of the fiscal quarter covered by such
financial statements until the next Pricing Date. Each determination of the
Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrower and the Lenders if
reasonably determined.
“Application” is defined in Section 2.3(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.2(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.
“Average Revolver Outstanding Balance” means, as of any date the same is to be
determined, the average principal amount of all Revolving Loans, Swing Loans and
L/C Obligations outstanding during the fiscal quarter of the Borrower most
recently ended prior to the date of determination.
“Bail‑In Action” means the exercise of any Write‑Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


‑3‑

--------------------------------------------------------------------------------





“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by any Lender or any of its Affiliates: (a) credit or
charge cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, and
(c) depository, cash management, and treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.
“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate as in effect
on such day, with any change in the Base Rate resulting from a change in said
prime commercial rate to be effective as of the date of the relevant change in
said prime commercial rate (it being acknowledged and agreed that such rate may
not be the Administrative Agent’s best or lowest rate), (b) the sum of (i) the
Federal Funds Rate for such day, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted
Rate for such day plus 1.00%. As used herein, the term “LIBOR Quoted Rate”
means, for any day, the rate per annum equal to the quotient of (i) the rate per
annum (rounded upwards, if necessary, to the next higher one hundred‑thousandth
of a percentage point) for deposits in U.S. Dollars for a one‑month interest
period as reported on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) as of 11:00 a.m. (London, England
time) on such day (or, if such day is not a Business Day, on the immediately
preceding Business Day) divided by (ii) one (1) minus the Eurodollar Reserve
Percentage, provided that in no event shall the “LIBOR Quoted Rate” be less than
0.00%.
“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership a required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.


‑4‑

--------------------------------------------------------------------------------





“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Revolver Percentages of the Revolving
Facility. A Borrowing is “advanced” on the day Lenders advance funds comprising
such Borrowing to the Borrower, is “continued” on the date a new Interest Period
for the same type of Loans commences for such Borrowing, and is “converted” when
such Borrowing is changed from one type of Loans to the other, all as determined
pursuant to Section 2.6. Borrowings of Swingline Loans are made by the Swingline
Lender in accordance with the procedures set forth in Section 2.2(b).
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements), and for any of the foregoing are required to be capitalized on
the balance sheet of such Person in accordance with GAAP.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that the
adoption or issuance of any accounting standards after the Closing Date will not
cause any lease that was not or would not have been a Capital Lease prior to
such adoption or issuance to be deemed a Capital Lease.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion,


‑5‑

--------------------------------------------------------------------------------





other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent and each applicable L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means (a) cash in banks or on hand and (b) investments with a
maturity of three (3) months or less when purchased, which are made in
accordance with the Cal-Maine Investment Guidelines as attached hereto as
Schedule 1.1, as the same may be amended from time to time with the consent of
the Required Lenders.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued, or (b) any “Change of Control” (or words of like import), as
defined in any agreement or indenture relating to any issue of Material
Indebtedness of any Loan Party or any Subsidiary of a Loan Party, shall occur.
“Change of Control” means any of: (a) Fred R. Adams Jr., his spouse, natural
children, sons-in-law or grandchildren, or any trust, guardianship,
conservatorship or custodianship for the primary benefit of any of the
foregoing, or any family limited partnership, similar limited liability company
or other entity that 100% of voting control of such entity, is held by any of
the foregoing, cease at any time and for any reason (including death or
incapacity) to own, legally and beneficially, at least 50% of the votes
represented by the Voting Stock of the Borrower.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.


‑6‑

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.
“Collateral Account” is defined in Section 9.4.
“Collateral Access Agreement” means any landlord waiver, warehouse, processor or
other bailee letter or other agreement, in form and substance satisfactory to
the Administrative Agent, between the Administrative Agent and any third party
(including any bailee, consignee, customs broker, or other similar Person) in
possession of any Collateral or any landlord of the Borrower or any Subsidiary
for any real property where any Collateral is located, as such landlord waiver,
bailee letter or other agreement may be amended, restated, or otherwise modified
from time to time.
“Collateral Documents” means the Security Agreement, and all other mortgages,
deeds of trust, security agreements, pledge agreements, assignments, financing
statements, control agreements, and other documents as shall from time to time
secure or relate to the Secured Obligations or any part thereof.
“Commitments” means the Revolving Credit Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.
“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.


‑7‑

--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, at any time after the Closing Date (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail‑in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or


‑8‑

--------------------------------------------------------------------------------





disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.13(b)) upon delivery of written notice of such determination to the
Borrower, the L/C Issuer, the Swingline Lender and each Lender.
“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).
“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of inventory in the ordinary course
of business, and (b) the sale, transfer, lease or other disposition of Property
of a Loan Party to another Loan Party in the ordinary course of its business.
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.2(b)(iii)).
“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any other Loan Party or any business reasonably
related thereto, including, without limitation, spent foul business, further
processing, fertilizer or nutrient manufacturing or


‑9‑

--------------------------------------------------------------------------------





cooperative purchasing or similar businesses related to Borrower’s commercial
egg production business.
“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature), but not including internal reports prepared by or on behalf of Borrower
in the ordinary course of business, arising (a) pursuant to, or in connection
with an actual or alleged violation of, any Environmental Law, (b) in connection
with any Hazardous Material, (c) from any abatement, removal, remedial,
investigative, corrective or response action in connection with a Hazardous
Material, Environmental Law or order of a governmental authority or (d) from any
actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
costs of compliance, penalties or indemnities), of any Loan Party or any
Subsidiary of a Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally enforceable consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).


‑10‑

--------------------------------------------------------------------------------





“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.
“Event of Default” means any event or condition identified as such in
Section 9.1.
“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.
“Exchange Act” means the United States Securities and Exchange Act of 1934.
“Excluded Deposit Account” means a deposit account the balance of which consists
exclusively of (and is identified when established as an account established
solely for the purposes of) (a) withheld income Taxes and federal, state, local
or foreign employment Taxes in such amounts as are required in the reasonable
judgment of a Loan Party to be paid to the Internal Revenue Service or any other
U.S., federal, state or local or foreign government agencies within the
following month with respect to employees of such Loan Party, (b) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg.
Sec. 2510.3‑102 on behalf of or for the benefit of employees of any Loan Party,
(c) amounts which are required to be pledged or otherwise provided as security
pursuant to any requirement of any Governmental Authority or foreign pension
requirement, (d) amounts to be used to fund payroll obligations (including, but
not limited to, any ZBA for payroll and amounts payable to any employment
contracts between any Loan Party and their respective employees), (e) Texas Egg
Products, LLC and South Texas Applicators, Inc. deposit accounts, and (f) other
deposit accounts maintained in the ordinary course of business containing cash
amounts that do not exceed at any time $2,000,000 in the aggregate for all such
accounts under this clause (f), unless requested by the Administrative Agent
after the occurrence and during the continuation of an Event of Default.
“Excluded Equity Issuances” means (a) the issuance by any Subsidiary of equity
securities to the Borrower or any Guarantor, as applicable, (b) the issuance of
equity securities by the Borrower


‑11‑

--------------------------------------------------------------------------------





to any Person that is an equity holder of the Borrower prior to such issuance,
(c) the issuance of equity securities of the Borrower to directors, officers and
employees of the Borrower and its Subsidiaries pursuant to employee stock option
plans (or other employee incentive plans or other compensation arrangements)
approved by the Borrower’s Board of Directors, and (d) the issuance of equity
securities of the Borrower in order to finance the purchase consideration (or a
portion thereof) in connection with a Permitted Acquisition or Capital
Expenditures.
“Excluded Property” means (a) any intent‑to‑use trademark application prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with the United
States Patent and Trademark Office with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent‑to‑use trademark application under applicable federal law; (b) any permit
or license issued to any Loan Party as the permit holder or licensee thereof or
any lease to which any Loan Party is lessee thereof, in each case only to the
extent and for so long as the terms of such permit, license, or lease
effectively (after giving effect to Sections 9‑406 through 9‑409, inclusive, of
the Uniform Commercial Code in the applicable state (or any successor provision
or provisions) or any other applicable law) prohibit the creation by such Loan
Party of a security interest in such permit, license, or lease in favor of the
Administrative Agent or would result in an effective invalidation, termination
or breach of the terms of any such permit, license or lease (after giving effect
to Sections 9‑406 through 9‑409, inclusive, of the Uniform Commercial Code in
the applicable state (or any successor provision or provisions) or any other
applicable law), in each case unless and until any required consents are
obtained, provided that the Excluded Property will not include, and the
Collateral shall include and the security interest granted in the Collateral
shall attach to, (x) all proceeds, substitutions or replacements of any such
excluded items referred to herein unless such proceeds, substitutions or
replacements would constitute excluded items hereunder, (y) all rights to
payment due or to become due under any such excluded items referred to herein,
and (z) if and when the prohibition which prevents the granting of a security
interest in any such Property is removed, terminated, or otherwise becomes
unenforceable as a matter of law, the Administrative Agent will be deemed to
have, and at all times to have had, a security interest in such property, and
the Collateral will be deemed to include, and at all times to have included,
such Property without further action or notice by any Person; and (c) Excluded
Deposit Accounts.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee


‑12‑

--------------------------------------------------------------------------------





of such Guarantor or the grant of such security interest becomes effective with
respect to such related Swap Obligation. If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.1 amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(g), and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Facility” means the Revolving Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd‑1, et seq.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such


‑13‑

--------------------------------------------------------------------------------





transactions as determined by the Administrative Agent; provided that in no
event shall the Federal Funds Rate be less than 0.00%.
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Revolver Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolver Percentage of outstanding
Swingline Loans made by the Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra‑national bodies such as the European Union or
the European Central Bank).


‑14‑

--------------------------------------------------------------------------------





“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11, and any other guaranty agreement executed and
delivered in order to guarantee the Secured Obligations or any part thereof in
form and substance acceptable to the Administrative Agent.
“Guarantors” means and includes each Wholly-owned Domestic Subsidiary of the
Borrower, and Borrower, in its capacity as a guarantor of the Secured
Obligations of another Loan Party.
“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous, toxic, or a pollutant and regulated pursuant to any Environmental Law
and includes, without limitation, (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous,” “toxic,” or a “pollutant” or words of
like import pursuant to an Environmental Law. For the purposes of this
Agreement, however, the Parties acknowledge and agree that Borrower is in the
live animal agriculture business and routinely generates, stores, handles,
transports, composts, disposes of, applies and/or sells manure for beneficial
reuse (fertilizer) in the ordinary course of business, that manure naturally
breaks down and releases ammonia, phosphorus and other substances and such
manure and its constituent parts shall not be “Hazardous Material” hereunder.
“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.


‑15‑

--------------------------------------------------------------------------------





“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.
“Hedging Liability” means the liability of any Loan Party to any of the Lenders,
or any Affiliates of such Lenders in respect of any Hedging Agreement as such
Loan Party may from time to time enter into with any one or more of the Lenders
party to this Agreement or their Affiliates, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor);
provided, however, that, with respect to any Guarantor, Hedging Liability
Guaranteed by such Guarantor shall exclude all Excluded Swap Obligations.
“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.
“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business), (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances and
other extensions of credit to the extent any of the foregoing are not cash
collateralized, whether or not representing obligations for borrowed money,
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interest in such Person or
any other Person or any warrant, right or option to acquire such equity
interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (g) all net obligations (determined as of any time based on the
termination value thereof) of such Person under any interest rate, foreign
currency, and/or commodity swap, exchange, cap, collar, floor, forward, future
or option agreement, or any other similar interest rate, currency or commodity
hedging arrangement;


‑16‑

--------------------------------------------------------------------------------





and (h) all Guarantees of such Person in respect of any of the foregoing. For
all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non‑recourse to such Person.
“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three (3)
three months, on each day occurring every three (3) months after the
commencement of such Interest Period, (b) with respect to any Base Rate Loan
(other than Swingline Loans), the last day of every calendar quarter and on the
maturity date, and (c) as to any Swingline Loan, (i) bearing interest by
reference to the Base Rate, the last day of every calendar month, and on the
maturity date and (ii) bearing interest by reference to the Swingline Lender’s
Quoted Rate, the last day of the Interest Period with respect to such Swingline
Loan, and on the maturity date.
“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swingline Loans (bearing interest at the Swingline Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, one (1), two (2), three (3), six (6) or twelve
(12) months thereafter and (b) in the case of Swingline Loans bearing interest
at the Swingline Lender’s Quoted Rate, on the date one (1) to five (5) Business
Days thereafter as mutually agreed by the Borrower and the Swingline Lender,
provided, however, that:
(i)    no Interest Period shall extend beyond the final maturity date of the
relevant Loans;
(ii)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
(iii)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the


‑17‑

--------------------------------------------------------------------------------





numerically corresponding day in the next calendar month; provided, however,
that if there is no numerically corresponding day in the month in which such an
Interest Period is to end or if such an Interest Period begins on the last
Business Day of a calendar month, then such Interest Period shall end on the
last Business Day of the calendar month in which such Interest Period is to end.
“IRS” means the United States Internal Revenue Service.
“L/C Issuer” means BMO Harris Bank N.A., in its capacity as the issuer of
Letters of Credit hereunder, in each case together with its successors in such
capacity as provided in Section 2.3(h).
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
“L/C Participation Fee” is defined in Section 3.1(b).
“L/C Sublimit” means $7,500,000, as reduced or otherwise amended pursuant to the
terms hereof.
“Legal Requirement” means any treaty, convention, statute, law, common law,
rule, regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any governmental
authority, whether federal, state, or local.
“Lenders” means and includes BMO Harris Bank N.A. and the other Persons listed
on Schedule 2.1/2.2 and any other Person that shall have become party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context requires otherwise, the term “Lenders” includes the Swingline Lender.
“Lending Office” is defined in Section 4.7.
“Letter of Credit” is defined in Section 2.3(a).
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank euro dollar market selected by the
Administrative Agent for delivery on the first day of and for a


‑18‑

--------------------------------------------------------------------------------





period equal to such Interest Period and in an amount equal or comparable to the
principal amount of the Eurodollar Loan scheduled to be made as part of such
Borrowing, provided that in no event shall “LIBOR” be less than 0.00%.
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred‑thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
“Loan” means any Revolving Loan or Swingline Loan, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.
“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranty Agreements, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.
“Loan Party” means the Borrower and each of the Guarantors.
“Marketable Securities” means investments with a maturity of more than three (3)
months when purchased which are made in accordance with the Cal-Maine Investment
Guidelines as attached hereto as Schedule 1.1, as the same may be amended from
time to time with the consent of the Required Lenders.
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, or financial condition of the
Borrower or of the Loan Parties and their Subsidiaries taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform its material
obligations under any Loan Document or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document or the material rights and remedies of the
Administrative Agent and the Lenders thereunder or (ii) the perfection or
priority of any Lien granted under any Collateral Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries with an individual outstanding
principal amount exceeding $20,000,000. For


‑19‑

--------------------------------------------------------------------------------





purposes of determining Material Indebtedness, the “obligations” of any Loan
Party or any Subsidiary in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that such
Loan Party or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% (or 100% if such Cash Collateral consists of a demand or time deposit
account) of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition,
(ii) sale, use or other transactional taxes paid or payable by such Person as a
direct result of such Disposition, and (iii) the amount of any Indebtedness
permitted hereby which is secured by a prior perfected Lien on the asset subject
to such Disposition and is required to be repaid in connection with such
Disposition, (b) with respect to any Event of Loss of a Person, cash and cash
equivalent proceeds received by or for such Person’s account (whether as a
result of payments made under any applicable insurance policy therefor or in
connection with condemnation proceedings or otherwise), net of reasonable direct
costs incurred in connection with the collection of such proceeds, awards or
other payments, and the amount of any Indebtedness permitted hereby which is
secured by a prior perfected Lien in the asset subject to the Event of Loss and
(c) with respect to any offering of equity securities of a Person or the
issuance of any Indebtedness by a Person, cash and cash equivalent proceeds
received by or for such Person’s account, net of reasonable legal, underwriting,
and other fees and expenses incurred as a direct result thereof.
“Non‑Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 13.3 and (b) has been approved by the
Required Lenders.
“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” and “Notes” each is defined in Section 2.10.
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable


‑20‑

--------------------------------------------------------------------------------





hereunder, and all other payment obligations of the Borrower or any other Loan
Party arising under or in relation to any Loan Document, in each case whether
now existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC Event” is defined in Section 8.15.
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti‑money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107‑56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders (whether
administered by OFAC or otherwise), and any similar laws, regulations or orders
adopted by any State within the United States.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.12).
“Participant” has the meaning assigned to such term in clause (d) of
Section 13.2.
“Participant Register” has the meaning specified in clause (d) of Section 13.2.
“Participating Interest” is defined in Section 2.3(e).
“Participating Lender” is defined in Section 2.3(e).


‑21‑

--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
(a)    the Acquired Business is in an Eligible Line of Business and has its
primary operations within the United States of America;
(b)    the Acquisition shall not be a Hostile Acquisition;
(c)    the Borrower or a Subsidiary shall be the surviving entity in any merger
to which it is a party in connection with such Acquisition;
(d)    if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, the Borrower shall have complied with the requirements of
Section 12.3 within 30 days of the completion thereof;
(e)    after giving effect to the Acquisition and any Credit Event in connection
therewith, no Default shall exist, including with respect to the financial
covenants contained in Section 8.22 on a pro forma basis (looking back four
completed fiscal quarters as if the Acquisition occurred on the first day of
such period and after giving effect to the payment of the purchase price for the
Acquired Business); and
(f)    after giving effect to the Acquisition and any Credit Event in connection
therewith, the Borrower shall have not less than $25,000,000 of availability
under the Revolving Facility.
“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.


‑22‑

--------------------------------------------------------------------------------





“Premises” means the real property owned or leased by any Loan Party or any
Subsidiary of a Loan Party.
“Private Placement Documents” means, collectively, that certain Loan Agreement
dated as of November 12, 2009, between the Borrower and Metropolitan Life
Insurance Company, as amended supplemented, amended and restated and otherwise
modified from time to time, all promissory notes issued from time to time
pursuant thereto and all other instruments, documents and agreements entered
into in connection therewith from time to time.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.
“Reimbursement Obligation” is defined in Section 2.3(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.


‑23‑

--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing (a) if there are 2 or less Lenders, all of the Lenders, and (b) if
there are 3 or more Lenders, 66‑2/3% or more of the Total Credit Exposures of
all Lenders. To the extent provided in the last paragraph of Section 13.3, the
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement whose signature and
incumbency shall have been certified to the Administrative Agent on or after the
Closing Date pursuant to an incumbency certificate of the type contemplated by
Section 7.2.
“Revolver Percentage” means, for each Lender, the percentage of the total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated or
expired, the percentage of the total Revolving Credit Exposure then outstanding
held by such Lender.
“Revolving Facility” means the credit facility for making Revolving Loans and
Swingline Loans and issuing Letters of Credit described in Sections 2.1, 2.2 and
2.3.
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swingline Loans and Letters
of Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1/2.2 attached hereto and
made a part hereof, as the same may be reduced or modified at any time or from
time to time pursuant to the terms hereof (including, without limitation,
Section 2.15 hereof). The Borrower and the Lenders acknowledge and agree that
the Revolving Credit Commitments of the Lenders aggregate $100,000,000 on the
Closing Date.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
“Revolving Credit Termination Date” means July 10, 2023 or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 2.11, 9.2 or 9.3.
“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.


‑24‑

--------------------------------------------------------------------------------





“Revolving Note” is defined in Section 2.10.
“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.
“SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.
“Securities Act” means the United States Securities Act of 1933.
“Security Agreement” means that certain Security Agreement dated the date of
this Agreement among the Loan Parties and the Administrative Agent, as the same
may be amended, modified, supplemented or restated from time to time.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Sweep Depositary” shall have the meaning set forth in the definition of Sweep
to Loan Arrangement.
“Sweep to Loan Arrangement” means a cash management arrangement established by
the Borrower with the Swingline Lender or an Affiliate of the Swingline Lender,
as depositary (in such capacity, the “Sweep Depositary”), pursuant to which the
Swingline Lender is authorized (a) to make advances of Swingline Loans
hereunder, the proceeds of which are deposited by the Swing


‑25‑

--------------------------------------------------------------------------------





Lender into a designated account of the Borrower maintained at the Sweep
Depositary, and (b) to accept as prepayments of the Swingline Loans hereunder
proceeds of excess targeted balances held in such designated account at the
Sweep Depositary, which cash management arrangement is subject to such
agreement(s) and on such terms acceptable to the Sweep Depositary and the Swing
Lender.
“Swingline” means the credit facility for making one or more Swingline Loans
described in Section 2.2(b).
“Swingline Lender” means BMO Harris Bank N.A., in its capacity as the Lender of
Swingline Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 13.2.
“Swingline Lender’s Quoted Rate” is defined in Section 2.2(b).
“Swingline Sublimit” means $7,500,000, as reduced pursuant to the terms hereof.
“Swingline Loan” and “Swingline Loans” each is defined in Section 2.2(b).
“Swing Note” is defined in Section 2.10.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 4.1.


‑26‑

--------------------------------------------------------------------------------





“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power to vote as
prescribed for such class of capital stock or equity interest for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Wholly‑owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly‑owned Subsidiaries within the meaning of this definition.
“Working Capital Coverage Ratio” means, as of any date the same is to be
determined, the ratio of (a) the sum of cash, the fair market value of all
marketable securities, the unpaid amount of all accounts receivable and the fair
market value of all inventory of the Borrower and its Subsidiaries on such date,
to (b) the sum of the unpaid balance of all accounts payable, the aggregate
amount of all accruals and the aggregate principal amount of all Loans and L/C
Obligations (which are not fully cash collateralized) outstanding under this
Agreement on such date.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write‑down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.
Section 1.2.    Interpretation    . The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein


‑27‑

--------------------------------------------------------------------------------





to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
All references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP, except
where there is variation from GAAP as currently reflected under the current
financial statements as consistently applied and except where such principles
are inconsistent with the specific provisions of this Agreement.
Section 1.3.    Change in Accounting Principles    . If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Borrower or the
Required Lenders may by notice to the Lenders and the Borrower, respectively,
require that the Lenders and the Borrower negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Borrower and its Subsidiaries shall be
the same as if such change had not been made. No delay by the Borrower or the
Required Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.
SECTION 2.
THE REVOLVING FACILITY    

Section 2.1.    Revolving Facility    . Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a “Revolving Loan” and collectively for all the Lenders
the “Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date. The sum of the aggregate principal amount of
Revolving Loans, Swingline


‑28‑

--------------------------------------------------------------------------------





Loans, and L/C Obligations at any time outstanding shall not exceed the
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Revolver Percentages. As provided in Section 2.6(a), the Borrower may elect that
each Borrowing of Revolving Loans be either Base Rate Loans or Eurodollar Loans.
Revolving Loans may be repaid and the principal amount thereof reborrowed before
the Revolving Credit Termination Date, subject to the terms and conditions
hereof.
Section 2.2    Swingline Loans    . (a) Generally. Subject to the terms and
conditions hereof, as part of the Revolving Facility, the Swingline Lender may,
in its sole discretion, make loans in U.S. Dollars to the Borrower under the
Swingline (individually a “Swingline Loan” and collectively the “Swingline
Loans”) which shall not in the aggregate at any time outstanding exceed the
Swingline Sublimit. Swingline Loans may be availed of from time to time and
borrowings thereunder may be repaid and used again during the period ending on
the Revolving Credit Termination Date. Each Swingline Loan shall be in a minimum
amount of $150,000 or such greater amount which is an integral multiple of
$100,000. Each Swingline Loan shall bear interest until maturity (whether by
acceleration or otherwise) at a rate per annum equal to (x) the rate per annum
for Base Rate Loans under the Revolving Facility as from time to time in effect
or (y) the Swingline Lender’s Quoted Rate (computed on the basis of a year of
360 days for the actual number of days elapsed). Interest on each Swingline Loan
shall be due and payable by the Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).
(b)    Requests for Swingline Loans. The Borrower shall give the Administrative
Agent prior notice (which may be written or oral) no later than 12:00 Noon
(Chicago time) on the date upon which the Borrower requests that any Swingline
Loan be made, of the amount and date of such Swingline Loan, and, if applicable,
the Interest Period requested therefor. The Administrative Agent shall promptly
advise the Swingline Lender of any such notice received from the Borrower.
Thereafter, the Swingline Lender shall notify the Administrative Agent (who
shall thereafter promptly notify the Borrower) whether or not it has elected to
make such Swingline Loan. If the Swingline Lender agrees to make such Swingline
Loan, it may in its discretion quote an interest rate to the Borrower at which
the Swingline Lender would be willing to make such Swingline Loan available to
the Borrower for the Interest Period so requested (the rate so quoted for a
given Interest Period being herein referred to as “Swingline Lender’s Quoted
Rate”). The Borrower acknowledges and agrees that the interest rate quote is
given for immediate and irrevocable acceptance. If the Borrower does not so
immediately accept the Swingline Lender’s Quoted Rate for the full amount
requested by the Borrower for such Swingline Loan, the Swingline Lender’s Quoted
Rate shall be deemed immediately withdrawn. If the Swingline Lender’s Quoted
Rate is not accepted or otherwise does not apply, such Swingline Loan shall bear
interest at the rate per annum for Base Rate Loans under the Revolving Facility
as from time to time in effect. Subject to the terms and conditions hereof, the
proceeds of each Swingline Loan extended to the Borrower shall be deposited or


‑29‑

--------------------------------------------------------------------------------





otherwise wire transferred to the Borrower’s Designated Disbursement Account or
as the Borrower, the Administrative Agent, and the Swingline Lender may
otherwise agree. Anything contained in the foregoing to the contrary
notwithstanding, the undertaking of the Swingline Lender to make Swingline Loans
shall be subject to all of the terms and conditions of this Agreement (provided
that the Swingline Lender shall be entitled to assume that the conditions
precedent to an advance of any Swingline Loan have been satisfied unless
notified to the contrary by the Administrative Agent or the Required Lenders).
(c)    Refunding Swingline Loans. In its sole and absolute discretion, the
Swingline Lender may at any time, on behalf of the Borrower (which hereby
irrevocably authorizes the Swingline Lender to act on its behalf for such
purpose) and with notice to the Borrower and the Administrative Agent, request
each Lender to make a Revolving Loan in the form of a Base Rate Loan in an
amount equal to such Lender’s Revolver Percentage of the amount of the Swingline
Loans outstanding on the date such notice is given (which Loans shall thereafter
bear interest as provided for in Section 2.4(a)). Unless an Event of Default
described in Section 9.1(j) or 9.1(k) exists with respect to the Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the
Administrative Agent for the account of the Swingline Lender), in immediately
available funds, at the Administrative Agent’s office in Chicago, Illinois (or
such other location designated by the Administrative Agent), before 12:00 Noon
(Chicago time) on the Business Day following the day such notice is given. The
Administrative Agent shall promptly remit the proceeds of such Borrowing to the
Swingline Lender to repay the outstanding Swingline Loans.
(d)    Participation in Swingline Loans. If any Lender refuses or otherwise
fails to make a Revolving Loan when requested by the Swingline Lender pursuant
to Section 2.2(b) above (because an Event of Default described in Section 9.1(j)
or 9.1(k) exists with respect to the Borrower or otherwise), such Lender will,
by the time and in the manner such Revolving Loan was to have been funded to the
Swingline Lender, purchase from the Swingline Lender an undivided participating
interest in the outstanding Swingline Loans in an amount equal to its Revolver
Percentage of the aggregate principal amount of Swingline Loans that were to
have been repaid with such Revolving Loans. From and after the date of any such
purchase, the parties hereto hereby acknowledge and agree that such Swingline
Loans shall thereafter bear interest as Base Rate Loans as provided for in
Section 2.2(b)(i)(x) above). Each Lender that so purchases a participation in a
Swingline Loan shall thereafter be entitled to receive its Revolver Percentage
of each payment of principal received on the Swingline Loan and of interest
received thereon accruing from the date such Lender funded to the Swingline
Lender its participation in such Loan. The several obligations of the Lenders
under this Section shall be absolute, irrevocable, and unconditional under any
and all circumstances whatsoever and shall not be subject to any set‑off,
counterclaim or defense to payment which any Lender may have or have had against
the Borrower, any other Lender, or any other Person


‑30‑

--------------------------------------------------------------------------------





whatsoever. Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or by any reduction or termination of the
Commitments of any Lender, and each payment made by a Lender under this Section
shall be made without any offset, abatement, withholding, or reduction
whatsoever.
(e)    Sweep to Loan Arrangement. So long as a Sweep to Loan Arrangement is in
effect, and subject to the terms and conditions thereof, Swingline Loans may be
advanced and prepaid hereunder notwithstanding any notice, minimum amount, or
funding and payment location requirements hereunder for any advance of Swingline
Loans or for any prepayment of any Swingline Loans.  The making of any such
Swingline Loans shall otherwise be subject to the other terms and conditions of
this Agreement. The Swingline Lender shall have the right in its sole discretion
to suspend or terminate the making and/or prepayment of Swingline Loans pursuant
to such Sweep to Loan Arrangement with notice to the Sweep Depositary and the
Borrower (which may be provided on a same‑day basis), whether or not any Default
exists.  The Swingline Lender shall not be liable to the Borrower or any other
Person for any losses directly or indirectly resulting from events beyond the
Swingline Lender’s reasonable control, including without limitation any
interruption of communications or data processing services or legal restriction
or for any special, indirect, consequential or punitive damages in connection
with any Sweep to Loan Arrangement.
Section 2.3.    Letters of Credit    .
(a)    General Terms. Subject to the terms and conditions hereof, as part of the
Revolving Facility, the L/C Issuer shall issue standby and commercial letters of
credit (each a “Letter of Credit”) for the account of the Borrower or for the
account of the Borrower and one or more of its Subsidiaries in an aggregate
undrawn face amount up to the L/C Sublimit. Each Letter of Credit shall be
issued by the L/C Issuer, but each Lender shall be obligated to reimburse the
L/C Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder and, accordingly, Letters of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.
(b)    Applications. At any time before the Revolving Credit Termination Date,
the L/C Issuer shall, at the request of the Borrower, issue one or more Letters
of Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or thirty (30) days prior to the Revolving Credit
Termination Date, in an aggregate face amount as set forth above, upon the
receipt of an application duly executed by the Borrower and, if such Letter of
Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form then customarily prescribed by the
L/C Issuer for the Letter of Credit requested (each an “Application”). The
Borrower agrees that if on the Revolving Credit


‑31‑

--------------------------------------------------------------------------------





Termination Date any Letters of Credit remain outstanding the Borrower shall
then deliver to the Administrative Agent, without notice or demand, Cash
Collateral in an amount equal to 105% of the aggregate amount of each Letter of
Credit then outstanding (which shall be held by the Administrative Agent
pursuant to the terms of Section 9.4). Notwithstanding anything contained in any
Application to the contrary: (i) the Borrower shall pay fees in connection with
each Letter of Credit as set forth in Section 3.1, (ii) except as otherwise
provided herein or in Sections 2.8, 2.13 or 2.14, unless an Event of Default
exists, the L/C Issuer will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, except
as otherwise provided for in Section 2.6(c), the Borrower’s obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed). If the
L/C Issuer issues any Letter of Credit with an expiration date that is
automatically extended unless the L/C Issuer gives notice that the expiration
date will not so extend beyond its then scheduled expiration date, unless the
Administrative Agent or the Required Lenders instruct the L/C Issuer otherwise,
the L/C Issuer will give such notice of non‑renewal before the time necessary to
prevent such automatic extension if before such required notice date: (i) the
expiration date of such Letter of Credit if so extended would be after the
Revolving Credit Termination Date, (ii) the Revolving Credit Commitments have
been terminated, or (iii) an Event of Default exists and either the
Administrative Agent or the Required Lenders (with notice to the Administrative
Agent) have given the L/C Issuer instructions not to so permit the extension of
the expiration date of such Letter of Credit. The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 and the other terms of this Section.
(c)    The Reimbursement Obligations. Subject to Section 2.3(b), the obligation
of the Borrower to reimburse the L/C Issuer for all drawings under a Letter of
Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit, except that reimbursement shall be made (i) by
no later than 2:00 p.m. (Chicago time) on the date when each drawing is to be
paid if the Borrower has been informed of such drawing by the L/C Issuer on or
before 10:00 a.m. (Chicago time) on the date when such drawing is to be paid and
the Borrower has notified the Administrative Agent by 1:00 p.m. (Chicago time)
on such date that the Borrower will reimburse the L/C Issuer on the date each
such drawing is to be paid, or (ii) if notice of such drawing is given to the
Borrower after 10:00 a.m. (Chicago time) on the date when such drawing is to be
paid or if the Borrower fails to notify the Administrative Agent by 1:00 p.m.
(Chicago time) on such date that the Borrower will reimburse the L/C Issuer on
the date each such drawing is to be paid, by no later than 12:00 Noon (Chicago
time) on the following Business Day, in each case,


‑32‑

--------------------------------------------------------------------------------





in immediately available funds at the Administrative Agent’s principal office in
Chicago, Illinois, or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds). If the Borrower
does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 2.3(e) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(e) below.
(d)    Obligations Absolute. The Borrower’s obligation to reimburse L/C
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
relevant Application under any and all circumstances whatsoever and irrespective
of (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and each other Loan Party to the extent permitted by applicable law)
suffered by the Borrower or any Loan Party that are caused by the L/C Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the L/C Issuer (as determined by a court of competent
jurisdiction by final and nonappealable judgment), the L/C Issuer shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuer may,
in its reasonable discretion, either accept and make payment upon such documents
without responsibility for further


‑33‑

--------------------------------------------------------------------------------





investigation, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.
(e)    The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 2.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation for each such day and (ii) from the
date two (2) Business Days after the date such payment is due from such
Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder. The several obligations of the Participating
Lenders to the L/C Issuer under this Section shall be absolute, irrevocable, and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set‑off, counterclaim or defense to payment which any
Participating Lender may have or have had against the Borrower, the L/C Issuer,
the Administrative Agent, any Lender or any other Person whatsoever. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or by any reduction or termination of any Commitment of any
Lender, and each payment by a Participating Lender under this Section shall be
made without any offset, abatement, withholding or reduction whatsoever.
(f)    Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower)


‑34‑

--------------------------------------------------------------------------------





against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
L/C Issuer’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment) that the L/C Issuer
may suffer or incur in connection with any Letter of Credit issued by it. The
obligations of the Participating Lenders under this subsection (f) and all other
parts of this Section shall survive termination of this Agreement and of all
Applications, Letters of Credit, and all drafts and other documents presented in
connection with drawings thereunder.
(g)    Manner of Requesting a Letter of Credit. The Borrower shall provide at
least five (5) Business Days’ advance written notice to the Administrative Agent
of each request for the issuance of a Letter of Credit, such notice in each case
to be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.
(h)    Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
L/C Issuer, and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of the L/C Issuer. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement (i) the successor L/C Issuer shall have all the
rights and obligations of the L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer” shall be deemed to refer to such successor or to any previous
L/C Issuer, or to such successor and all previous L/C Issuers, as the context
shall require. After the replacement of a L/C Issuer hereunder, the replaced
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
Section 2.4.    Applicable Interest Rates    .
 


‑35‑

--------------------------------------------------------------------------------





(a)    Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed on the basis of a year of 365 or 366 days, as the case
may be (360 days, in the case of clause (c) of the definition of Base Rate
relating to the LIBOR Quoted Rate), and the actual days elapsed on the unpaid
principal amount thereof from the date such Loan is advanced, or created by
conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable by the Borrower on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).
(b)    Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).
(c)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.
Section 2.5.    Minimum Borrowing Amounts; Maximum Eurodollar Loans    . Each
Borrowing of Base Rate Loans advanced under the Revolving Facility shall be in
an amount not less than $100,000. Each Borrowing of Eurodollar Loans advanced,
continued or converted under the Revolving Facility shall be in an amount equal
to $1,000,000 or such greater amount which is an integral multiple of $500,000.
Without the Administrative Agent’s consent, there shall not be more than
five (5) Borrowings of Eurodollar Loans outstanding hereunder at any one time.
Section 2.6.    Manner of Borrowing Loans and Designating Applicable Interest
Rates    .
(a)    Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than 12:00 noon (Chicago time): (i) at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding


‑36‑

--------------------------------------------------------------------------------





Borrowing set forth in Section 2.5, a portion thereof, as follows: (i) if such
Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, the Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into Base Rate Loans
or (ii) if such Borrowing is of Base Rate Loans, on any Business Day, the
Borrower may convert all or part of such Borrowing into Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower. The Borrower
shall give all such notices requesting the advance, continuation or conversion
of a Borrowing to the Administrative Agent by telephone, telecopy, or other
telecommunication device acceptable to the Administrative Agent (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing in a manner acceptable to the Administrative Agent),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 12:00 noon (Chicago time) at least three
(3) Business Days before the date of the requested continuation or conversion.
All such notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. Upon
notice to the Borrower by the Administrative Agent or the Required Lenders (or,
in the case of an Event of Default under Section 9.1(j) or 9.1(k) with respect
to the Borrower, without notice), no Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Default then exists. The
Borrower agrees that the Administrative Agent may rely on any such telephonic,
telecopy or other telecommunication notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.
(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 2.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.
(c)    Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 2.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 2.6(a) and such Borrowing is not prepaid in accordance with


‑37‑

--------------------------------------------------------------------------------





Section 2.8(a), such Borrowing shall automatically be converted into a Borrowing
of Base Rate Loans. In the event the Borrower fails to give notice pursuant to
Section 2.6(a) above of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 12:00 noon (Chicago
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans under the Revolving Facility (or, at the option of the Swingline
Lender, under the Swingline) on such day in the amount of the Reimbursement
Obligation then due, which Borrowing shall be applied to pay the Reimbursement
Obligation then due.
(d)    Disbursement of Loans. Not later than 2:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (ii) from the date two (2) Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day. If such amount
is not received from such Lender by the Administrative Agent immediately upon
demand, the


‑38‑

--------------------------------------------------------------------------------





Borrower will, on demand, repay to the Administrative Agent the proceeds of the
Loan attributable to such Lender with interest thereon at a rate per annum equal
to the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 4.5 so that the
Borrower will have no liability under such Section with respect to such payment.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
Section 2.7.    Maturity of Loans    .
(a)    Revolving Loans. Each Revolving Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrower on the
Revolving Credit Termination Date.
(b)    Swingline Loans. Each Swingline Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrower on the
Revolving Credit Termination Date.
Section 2.8.    Prepayment    .
(a)    Optional. The Borrower may prepay in whole or in part (but, if in part,
then: (i) if such Borrowing is of Base Rate Loans, in an amount not less than
$100,000, (ii) if such Borrowing is of Eurodollar Loans, in an amount not less
than $500,000, and (iii) in each case, in an amount such that the minimum amount
required for a Borrowing pursuant to Sections 2.2(b) and 2.5 remains
outstanding) upon not less than three (3) Business Days prior notice by the
Borrower to the Administrative Agent in the case of any prepayment of a
Borrowing of Eurodollar Loans and notice delivered by the Borrower to the
Administrative Agent no later than 12:00 noon (Chicago time) on the date of
prepayment in the case of a Borrowing of Base Rate Loans (or, in any case, such
shorter period of time then agreed to by the Administrative Agent), such
prepayment to be made by the payment of the principal amount to be prepaid and,
in the case of any Eurodollar Loans or Swingline Loans, accrued interest thereon
to the date fixed for prepayment plus any amounts due the Lenders under
Section 4.5.
(b)    Mandatory. (i) The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 2.11, prepay the Swingline Loans,
Revolving Loans, and, if necessary, prefund the L/C Obligations by the amount,
if any, necessary to reduce the sum of the aggregate principal amount of
Swingline Loans, Revolving Loans, and L/C Obligations then outstanding to the
amount to which the Revolving Credit Commitments have been so reduced.
(ii)    If the Borrower or any Subsidiary shall at any time or from time to time
make or agree to make a Disposition (other than a Disposition permitted pursuant
to Section 8.10 hereof) or shall


‑39‑

--------------------------------------------------------------------------------





suffer an Event of Loss with respect to any Property, then the Borrower shall
promptly notify the Administrative Agent of such proposed Disposition or Event
of Loss (including the amount of the estimated Net Cash Proceeds to be received
by the Borrower or such Subsidiary in respect thereof) and, promptly upon
receipt by the Borrower or such Subsidiary of the Net Cash Proceeds of such
Disposition or Event of Loss, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of all such Net Cash Proceeds;
provided that (x) so long as no Default then exists, this subsection shall not
require any such prepayment with respect to Net Cash Proceeds received on
account of an Event of Loss so long as such Net Cash Proceeds are applied to
replace or restore the relevant Property in accordance with the relevant
Collateral Documents, (y) this subsection shall not require any such prepayment
with respect to Net Cash Proceeds received on account of Dispositions during any
fiscal year of the Borrower not exceeding $10,000,000 in the aggregate so long
as no Default then exists, and (z) in the case of any Disposition not covered by
clause (y) above, so long as no Default then exists, if the Borrower states in
its notice of such event that the Borrower or the relevant Subsidiary intends to
reinvest, within 180 days of the applicable Disposition, the Net Cash Proceeds
thereof in assets similar to the assets which were subject to such Disposition,
then the Borrower shall not be required to make a mandatory prepayment under
this subsection in respect of such Net Cash Proceeds to the extent such Net Cash
Proceeds are actually reinvested in such similar assets with such 180‑day
period. Promptly after the end of such 180‑day period, the Borrower shall notify
the Administrative Agent whether the Borrower or such Subsidiary has reinvested
such Net Cash Proceeds in such similar assets, and, to the extent such Net Cash
Proceeds have not been so reinvested, the Borrower shall promptly prepay the
Obligations in the amount of such Net Cash Proceeds not so reinvested. The
amount of each such prepayment shall be applied to the Revolving Facility, but
without a reduction of the Revolving Credit Commitments. If the Administrative
Agent or the Required Lenders so request, all proceeds of such Disposition or
Event of Loss shall be deposited with the Administrative Agent (or its agent)
and held by it in the Collateral Account. So long as no Default exists, the
Administrative Agent is authorized to disburse amounts representing such
proceeds from the Collateral Account to or at the Borrower’s direction for
application to or reimbursement for the costs of replacing, rebuilding or
restoring such Property.
(iii)    If after the Closing Date the Borrower or any Subsidiary shall issue
new equity securities (whether common or preferred stock or otherwise), other
than Excluded Equity Issuances, the Borrower shall promptly notify the
Administrative Agent of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of the Borrower or such Subsidiary in respect
thereof. Promptly upon receipt by the Borrower or such Subsidiary of Net Cash
Proceeds of such issuance, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of such Net Cash Proceeds. The
amount of each such prepayment shall be applied to the Revolving Facility, but
without a reduction of the Revolving Credit Commitments. The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Lenders


‑40‑

--------------------------------------------------------------------------------





for any breach of Section 8.11 (Maintenance of Subsidiaries) or Section 9.1(i)
(Change of Control) or any other terms of the Loan Documents.
(iv)    If after the Closing Date the Borrower or any Subsidiary shall issue any
Indebtedness, other than Indebtedness permitted by Section 8.7, the Borrower
shall promptly notify the Administrative Agent of the estimated Net Cash
Proceeds of such issuance to be received by or for the account of the Borrower
or such Subsidiary in respect thereof. Promptly upon receipt by the Borrower or
such Subsidiary of Net Cash Proceeds of such issuance, the Borrower shall prepay
the Obligations in an aggregate amount equal to 100% of the amount of such Net
Cash Proceeds. The amount of each such prepayment shall be applied to the
Revolving Facility, but without a reduction of the Revolving Credit Commitments.
The Borrower acknowledges that its performance hereunder shall not limit the
rights and remedies of the Lenders for any breach of Section 8.7 or any other
terms of the Loan Documents.
(v)    Unless the Borrower otherwise directs, prepayments of Loans under this
Section 2.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 2.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans or Swingline
Loans, accrued interest thereon to the date of prepayment together with any
amounts due the Lenders under Section 4.5. Each prefunding of L/C Obligations
shall be made in accordance with Section 9.4.
(c)    Any amount of Swingline Loans and Revolving Loans paid or prepaid before
the Revolving Credit Termination Date may, subject to the terms and conditions
of this Agreement, be borrowed, repaid and borrowed again.
Section 2.9.    Default Rate    . Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, letter of credit fees and other amounts at a rate per
annum equal to:
(a)    for any Base Rate Loan or any Swingline Loan bearing interest based on
the Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate
from time to time in effect;
(b)    for any Eurodollar Loan or any Swingline Loan bearing interest at the
Administrative Agent’s Quoted Rate, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such Event of Default until the end of the
Interest Period applicable


‑41‑

--------------------------------------------------------------------------------





thereto and, thereafter, at a rate per annum equal to the sum of 2.0% plus the
Applicable Margin for Base Rate Loans plus the Base Rate from time to time in
effect;
(c)    for any Reimbursement Obligation, the sum of 2.0% plus the amounts due
under Section 2.3 with respect to such Reimbursement Obligation;
(d)    for any Letter of Credit, the sum of 2.0% plus the L/C Participation Fee
due under Section 3.1(b) with respect to such Letter of Credit; and
(e)    for any other amount owing hereunder not covered by clauses (a) through
(d) above, the sum of 2% plus the Applicable Margin plus the Base Rate from time
to time in effect;
provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, any adjustments pursuant to this Section shall be made at the election
of the Administrative Agent, acting at the request or with the consent of the
Required Lenders, with written notice to the Borrower (which election may be
retroactively effective to the date of such Event of Default). While any Event
of Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.
Section 2.10.    Evidence of Indebtedness    . (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit D‑1 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or D‑2 (in the case of its Swingline
Loans and referred to herein as a “Swing Note”), as


‑42‑

--------------------------------------------------------------------------------





applicable (the Revolving Notes and Swing Note being hereinafter referred to
collectively as the “Notes” and individually as a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender or its registered assigns in the amount of the relevant Commitment,
or Swingline Sublimit, as applicable. Thereafter, the Loans evidenced by such
Note or Notes and interest thereon shall at all times (including after any
assignment pursuant to Section 13.2) be represented by one or more Notes payable
to the order of the payee named therein or any assignee pursuant to
Section 13.2, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in subsections (a) and (b) above.
Section 2.11.    Commitment Terminations    .
(a)    Optional Revolving Credit Terminations. The Borrower shall have the right
at any time and from time to time, upon five (5) Business Days prior written
notice to the Administrative Agent (or such shorter period of time agreed to by
the Administrative Agent), to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than $5,000,000 or any whole multiple thereof and
(ii) allocated ratably among the Lenders in proportion to their respective
Revolver Percentages, provided that the Revolving Credit Commitments may not be
reduced to an amount less than the sum of the aggregate principal amount of
Swingline Loans, Revolving Loans, and L/C Obligations then outstanding. Any
termination of the Revolving Credit Commitments below the L/C Sublimit or the
Swingline Sublimit then in effect shall reduce the L/C Sublimit and Swingline
Sublimit, as applicable, by a like amount. The Administrative Agent shall give
prompt notice to each Lender of any such termination of the Revolving Credit
Commitments.
(b)    Any termination of the Revolving Credit Commitments pursuant to this
Section may not be reinstated.
Section 2.12.    Replacement of Lenders    . If any Lender requests compensation
under Section 4.4, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.7, or if any Lender is a Defaulting Lender or a Non‑Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.2), all of its interests, rights (other
than its existing rights to payments pursuant to Section 4.1 or Section 4.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that


‑43‑

--------------------------------------------------------------------------------





shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 13.2;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.5 as if the Loans owing to it were prepaid rather than assigned) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 2.13.    Defaulting Lenders    .
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received


‑44‑

--------------------------------------------------------------------------------





by the Administrative Agent from a Defaulting Lender pursuant to Section 13.7
hereto shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any L/C Issuer or the Swingline Lender hereunder; third, to Cash Collateralize
the L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.14; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or the Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 7.1 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Obligations owed to, all Non‑Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their Percentages of
the relevant Commitments without giving effect to Section 2.13(a)(iv) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.13(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


‑45‑

--------------------------------------------------------------------------------





(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.14.
(C)    With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non‑Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swingline Loans that has been reallocated to such
Non‑Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non‑Defaulting Lenders in accordance with
their respective Percentages of the relevant Commitments (calculated without
regard to such Defaulting Lender’s Commitments) but only to the extent that (x)
the conditions set forth in Section 7.1 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Loans and interests
in L/C Obligations and Swingline Loans of any Non‑Defaulting Lender to exceed
such Non‑Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 13.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non‑Defaulting Lender as a result of such Non‑Defaulting Lender’s increased
exposure following such reallocation.


‑46‑

--------------------------------------------------------------------------------





(v)    Cash Collateral; Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swing Lender’s Fronting Exposure and (y) second, Cash Collateralize the L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Percentages of the relevant Commitments (without giving effect to
Section 2.13(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no L/C Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
Section 2.14.    Cash Collateral for Fronting Exposure    . At any time that
there shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent or any L/C Issuer (with a copy to
the Administrative Agent) the Borrower shall Cash Collateralize the L/C Issuers’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.13(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers, and agree to maintain,
a first priority security interest in all such Cash Collateral as


‑47‑

--------------------------------------------------------------------------------





security for such Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (b) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the L/C
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower shall, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 or Section 2.13 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.14(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and each L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 2.14, the
Person providing Cash Collateral and each L/C Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
Section 2.15.    Increase in Revolving Credit Commitments    . The Borrower may,
on any Business Day prior to the Revolving Credit Termination Date, with the
written consent of the Administrative Agent, the L/C Issuer, and the Swingline
Lender, increase the aggregate amount of the Revolving Credit Commitments by
delivering an Increase Request substantially in the form attached hereto as
Exhibit I (or in such other form acceptable to the Administrative Agent) to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Revolver Increase”) identifying an
additional Lender (or additional Revolving Credit Commitment for an existing
Lender) and the amount of its Revolving Credit Commitment (or additional amount
of its Revolving Credit Commitment); provided, however, that:


‑48‑

--------------------------------------------------------------------------------





(a)    the aggregate amount of all such Revolver Increases shall not exceed
$25,000,000 and any such Revolver Increase shall be in an amount not less than
$5,000,000 (or such lesser amount then agreed to by the Administrative Agent);
(b)    no Default shall have occurred and be continuing at the time of the
request or the effective date of the Revolver Increase; and
(c)    each of the representations and warranties set forth in Section 6 and in
the other Loan Documents shall be and remain true and correct in all material
respects on the effective date of such Revolver Increase (where not already
qualified by materiality, otherwise in all respects), except to the extent the
same expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (where not already qualified by materiality,
otherwise in all respects) as of such earlier date.
The effective date of the Revolver Increase shall be agreed upon by the Borrower
and the Administrative Agent. Upon the effectiveness thereof, Schedule 2.1/2.2
shall be deemed amended to reflect the Revolver Increase and the new Lender (or,
if applicable, existing Lender) shall advance Revolving Loans in an amount
sufficient such that after giving effect to its Revolving Loans each Lender
shall have outstanding its Revolver Percentage of all Revolving Loans
outstanding under the Revolving Credit Commitments. It shall be a condition to
such effectiveness that (A) if any Eurodollar Loans are outstanding on the date
of such effectiveness, such Eurodollar Loans shall be deemed to be prepaid on
such date and the Borrower shall pay any amounts owing to the Lenders pursuant
to Section 4.5 and (B) the Borrower shall not have terminated any portion of the
Revolving Credit Commitments pursuant to Section 2.11. The Borrower agrees to
pay the expenses of the Administrative Agent (including reasonable attorney’s
fees) relating to any Revolver Increase. Notwithstanding anything herein to the
contrary, no Lender shall have any obligation to increase its Revolving Credit
Commitment and no Lender’s Revolving Credit Commitment shall be increased
without its consent thereto, and each Lender may at its option, unconditionally
and without cause, decline to increase its Revolving Credit Commitment.
SECTION 3.
FEES    .

Section 3.1.    Fees    .
(a)    Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Revolver Percentages a commitment fee at the rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) times the daily amount by which the aggregate Revolving
Credit Commitments exceeds the principal amount of Revolving Loans and


‑49‑

--------------------------------------------------------------------------------





L/C Obligations then outstanding. For the avoidance of doubt, the principal
amount of Swingline Loans shall not be counted towards or considered usage of
the Revolving Credit Commitments for purposes of this Section. Such commitment
fee shall be payable quarterly in arrears on the last day of each March, June,
September, and December in each year (commencing on the first such date
occurring after the Closing Date) and on the Revolving Credit Termination Date,
unless the Revolving Credit Commitments are terminated in whole on an earlier
date, in which event the commitment fee for the period to the date of such
termination in whole shall be paid on the date of such termination.
(b)    Letter of Credit Fees. On the date of issuance or extension, or increase
in the amount, of any Letter of Credit pursuant to Section 1.3, the Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to 0.125%
of the face amount of (or of the increase in the face amount of) such Letter of
Credit. Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the Closing
Date, the Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders in accordance with their Revolver Percentages, a letter
of credit fee (the “L/C Participation Fee”) at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) in effect during each day of such quarter applied to the
daily average face amount of Letters of Credit outstanding during such quarter.
In addition, the Borrower shall pay to the L/C Issuer for its own account the
L/C Issuer’s standard issuance, drawing, negotiation, amendment, assignment, and
other administrative fees for each Letter of Credit as established by the
L/C Issuer from time to time.
(c)    Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a letter dated October 26, 2017, or as
otherwise agreed to in writing between them.
SECTION 4.
TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY    

Section 4.1.    Taxes    .
(a)    Certain Defined Terms. For purposes of this Section, the term “Lender”
includes any L/C Issuer and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax


‑50‑

--------------------------------------------------------------------------------





from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within thirty (30) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 13.2(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).


‑51‑

--------------------------------------------------------------------------------





(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN
establishing


‑52‑

--------------------------------------------------------------------------------





an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W‑8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W‑8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W‑8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H‑2 or
Exhibit H‑3, IRS Form W‑9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H‑4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply


‑53‑

--------------------------------------------------------------------------------





with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party receives a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out‑of‑pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after‑Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


‑54‑

--------------------------------------------------------------------------------





Section 4.2.    Change of Law    . Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.
Section 4.3.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR    . If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:
(a)    the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank euro dollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank euro dollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
(b)    the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the circumstances giving rise to such
suspension no longer exist, the obligations of the Lenders to make Eurodollar
Loans shall be suspended.
Section 4.4.    Increased Costs    .
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR) or
any L/C Issuer;


‑55‑

--------------------------------------------------------------------------------





(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any lending office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or L/C
Issuer, as


‑56‑

--------------------------------------------------------------------------------





the case may be, the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or L/C Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or L/C
Issuer pursuant to this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine‑month period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 4.5.    Funding Indemnity    . If any Lender shall incur any loss, cost
or expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re‑employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or Swingline Loan bearing
interest at the Swingline Lender’s Quoted Rate or the relending or reinvesting
of such deposits or amounts paid or prepaid to such Lender) as a result of:
(a)    any payment, prepayment or conversion of a Eurodollar Loan or such
Swingline Loan on a date other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan or such
Swingline Loan, or to convert a Base Rate Loan into a Eurodollar Loan or such
Swingline Loan on the date specified in a notice given pursuant to
Section 2.6(a) or 2.2(b),
(c)    any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or such Swingline Loan when due (whether by acceleration or
otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan or such Swingline
Loan as a result of the occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be conclusive absent manifest error.


‑57‑

--------------------------------------------------------------------------------





Section 4.6.    Discretion of Lender as to Manner of Funding    .
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank euro dollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.
Section 4.7.    Lending Offices; Mitigation Obligations    . Each Lender may, at
its option, elect to make its Loans hereunder at the branch, office or affiliate
specified in its Administrative Questionnaire (each a “Lending Office”) for each
type of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a written notice
to the Borrower and the Administrative Agent. If any Lender requests
compensation under Section 4.4, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.1 or 4.4, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
Section 4.8.    Successor LIBOR Rate Index. (a) If the Administrative Agent
determines (which determination shall be final and conclusive, absent manifest
error) that either (i) (x) the circumstances set forth in Section 4.3 have
arisen and are unlikely to be temporary, or (y) the circumstances set forth in
Section 4.3 have not arisen but the applicable supervisor or administrator (if
any) of LIBOR or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying the specific date
after which LIBOR shall no longer be used for determining interest rates for
loans (either such date, a “LIBOR Termination Date” ), or (ii) a rate other than
LIBOR has become a widely recognized benchmark rate for newly originated loans
in Dollars in the U.S. market, then the Administrative Agent may (in
consultation with the Borrower) choose a replacement index for LIBOR and make
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
LIBOR rate-based interest rate in effect prior to its replacement.


‑58‑

--------------------------------------------------------------------------------





(b)    The Administrative Agent and the Borrower shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted margins and
such other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate.  Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, Section
13.3, such amendment shall become effective without any further action or
consent of any other party to this Agreement other than the Administrative Agent
and Borrower at 5:00 p.m. Chicago time on the fifth (5th) Business Day after the
date a draft of the amendment is provided to the Lenders, unless the
Administrative Agent receives, on or before such fifth (5th) Business Day, a
written notice from the Required Lenders stating that such Lenders object to
such amendment. 
(c)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR rate-based rate to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (x) the effects of
the transition from LIBOR to the replacement index and (y) yield- or risk-based
differences between LIBOR and the replacement index.
(d)    Until an amendment reflecting a new replacement index in accordance with
this Section 4.8 is effective, each advance, conversion and renewal of a Loan
under the Eurodollar Rate option will continue to bear interest with reference
to LIBOR; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Loans as to which the Eurodollar Rate option would otherwise apply shall
automatically be converted to the Base Rate option until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented. 
(e)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.
SECTION 5.
PLACE AND APPLICATION OF PAYMENTS    .

Section 5.1.    Place and Application of Payments    . All payments of principal
of and interest on the Loans and the Reimbursement Obligations, and all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 2:00 p.m. (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative


‑59‑

--------------------------------------------------------------------------------





Agent may designate to the Borrower), for the benefit of the Lender(s) or
L/C Issuer entitled thereto. Any payments received after such time shall be
deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case without set‑off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the L/C Issuers
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuers, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or L/C
Issuer, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.
Section 5.2.    Non‑Business Days    ‑. Subject to the definition of Interest
Period, if any payment hereunder becomes due and payable on a day which is not a
Business Day, the due date of such payment shall be extended to the next
succeeding Business Day on which date such payment shall be due and payable. In
the case of any payment of principal falling due on a day which is not a
Business Day, interest on such principal amount shall continue to accrue during
such extension at the rate per annum then in effect, which accrued amount shall
be due and payable on the next scheduled date for the payment of interest.
Section 5.3.    Payments Set Aside    . To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to the Administrative
Agent, any L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to


‑60‑

--------------------------------------------------------------------------------





a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for each such
day.
Section 5.4.    Account Debit    . The Borrower hereby irrevocably authorizes
the Administrative Agent, upon at least two (2) business days prior notice to
Borrower, to charge any of the Borrower’s deposit accounts maintained with the
Administrative Agent for the amounts from time to time necessary to pay any then
due Obligations; provided that the Borrower acknowledges and agrees that the
Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.
SECTION 6.
REPRESENTATIONS AND WARRANTIES    .

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:
Section 6.1.    Organization and Qualification    . Each Loan Party is duly
organized, validly existing, and in good standing as a corporation, limited
liability company, or partnership, as applicable, under the laws of the
jurisdiction in which it is organized, has the authority and power to own its
Property and conduct its business as now conducted, and is duly qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
qualifying, except where the failure to do so would not have a Material Adverse
Effect.
Section 6.2.    Subsidiaries    . Each Subsidiary that is not a Loan Party is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is organized, has the authority and power to own its
Property and conduct its business as now conducted, and is qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such qualifying,
except where the failure to do so would not have a Material Adverse Effect.
Schedule 6.2 hereto identifies each Subsidiary (including Subsidiaries that are
Loan Parties), the jurisdiction of its organization, the percentage of issued
and outstanding shares of each class of its capital stock or other equity
interests


‑61‑

--------------------------------------------------------------------------------





owned by any Loan Party and its Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of its authorized capital stock and other equity interests and the
number of shares of each class issued and outstanding. All of the outstanding
shares of capital stock and other equity interests of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 6.2 as owned by the
relevant Loan Party or another Subsidiary are owned, beneficially and of record,
by such Loan Party or such Subsidiary free and clear of all Liens otherwise
permitted by this Agreement. There are no outstanding commitments or other
obligations of any Subsidiary to issue, and no options, warrants or other rights
of any Person to acquire, any shares of any class of capital stock or other
equity interests of any Subsidiary.
Section 6.3.    Authority and Validity of Obligations    . Each Loan Party has
the right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for (in the
case of the Borrower), to guarantee the Secured Obligations (in the case of each
Guarantor), to grant to the Administrative Agent the Liens described in the
Collateral Documents executed by such Loan Party, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. The
Loan Documents delivered by the Loan Parties and their Subsidiaries have been
duly authorized, executed, and delivered by such Persons and constitute valid
and binding obligations of such Loan Parties and their Subsidiaries enforceable
against each of them in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by any Loan Party or any
Subsidiary of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon any Loan Party or any
Subsidiary of a Loan Party or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by‑laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any Loan Party or any
Subsidiary of a Loan Party, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting any Loan Party or any
Subsidiary of a Loan Party or any of their respective Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of any Loan Party or any
Subsidiary of a Loan Party other than the Liens granted in favor of the
Administrative Agent pursuant to the Collateral Documents.
Section 6.4.    Use of Proceeds; Margin Stock    . The Borrower shall use the
proceeds of the Revolving Facility to refinance existing Indebtedness
outstanding on the Closing Date, to finance


‑62‑

--------------------------------------------------------------------------------





Capital Expenditures, to finance Permitted Acquisitions and for its general
working capital purposes and for such other legal and proper purposes as are
consistent with all applicable laws and to pay certain fees and expenses
associated with closing of this Agreement. No Loan Party nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. Margin stock (as
hereinabove defined) constitutes less than 25% of the assets of the Loan Parties
and their Subsidiaries which are subject to any limitation on sale, pledge or
other restriction hereunder.
Section 6.5.    Financial Reports    . The consolidated balance sheet of the
Borrower and its Subsidiaries as of June 3, 2017, and the related consolidated
statements of operations, comprehensive income (loss), stockholder’s equity and
cash flows of the Borrower and its Subsidiaries for the fiscal year then ended,
and accompanying notes thereto, which financial statements are accompanied by
the audit report of Frost, PLLC, independent public accountants, and the
unaudited interim consolidated balance sheet of the Borrower and its
Subsidiaries as of December 2, 2017, and the related consolidated statements of
operations, comprehensive income(loss), shareholder’s equity and cash flows of
the Borrower and its Subsidiaries for the 6 months then ended, heretofore
furnished to the Administrative Agent and the Lenders, fairly present in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries at said dates and the consolidated results of their operations and
cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis. Neither the Borrower nor any of its Subsidiaries has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 8.5.
Section 6.6.    No Material Adverse Change    . Since December 2, 2017, there
has been no change in the condition (financial or otherwise) or business
prospects of any Loan Party or any Subsidiary of a Loan Party except those
occurring in the ordinary course of business or as disclosed in its filings with
the SEC, none of which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
Section 6.7.    Full Disclosure    . The statements and information furnished to
the Administrative Agent and the Lenders in connection with the negotiation of
this Agreement and the other Loan Documents and the commitments by the Lenders
to provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the


‑63‑

--------------------------------------------------------------------------------





Administrative Agent and the Lenders, the Loan Parties only represent that the
same were prepared on the basis of information and estimates the Loan Parties
believed to be reasonable in light of the then existing conditions. The
Administrative Agent and Lenders recognize that any projections are not to be
viewed as facts and that the actual results during the period or periods covered
by such projections may vary from such projections. Notwithstanding the
foregoing, it is understood and agreed that the periodic reports and other
information of Borrower filed with the SEC pursuant to Section 13 of the
Exchange Act speak as of the date of such reports or other filings and not of
any subsequent time and, therefore, the representation set forth in the first
sentence of this paragraph is applicable to the information contained in such
reports or other filings only as of the date of such reports or other filings.
Additionally, notwithstanding anything to the contrary contained herein, the
representation in the first sentence of this paragraph shall not apply to
forward‑looking information contained in the filings made by Borrower with the
SEC pursuant to Section 13 of the Exchange Act, and the Borrowers shall have no
liability with respect to such forward‑looking information, except to the extent
that Borrower would have liability to investors in its public securities under
the Exchange Act after the application of Section 21E of the Exchange Act.
Section 6.8.    Trademarks, Franchises, and Licenses    . The Loan Parties and
their Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.
Section 6.9.    Governmental Authority and Licensing    . The Loan Parties and
their Subsidiaries have received all licenses, permits, and approvals of all
federal, state, and local governmental authorities, if any, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
could reasonably be expected to have a Material Adverse Effect. No investigation
or proceeding which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of the any Loan Party, threatened in writing.
Section 6.10.    Good Title    . The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
furnished to the Administrative Agent and the Lenders (except for sales of
assets in the ordinary course of business), subject to no Liens other than such
thereof as are permitted by Section 8.8.
Section 6.11.    Litigation and Other Controversies    . Except as set forth in
Schedule 6.11, there is no litigation or governmental or arbitration proceeding
or labor controversy pending, nor


‑64‑

--------------------------------------------------------------------------------





to the knowledge of any Loan Party threatened, against any Loan Party or any
Subsidiary of a Loan Party or any of their respective Property which if
adversely determined, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
Section 6.12.    Taxes    . All federal and material state, local, and foreign
Tax returns required to be filed by any Loan Party or any Subsidiary of a Loan
Party in any jurisdiction have, in fact, been filed, and all Taxes upon any Loan
Party or any Subsidiary of a Loan Party or upon any of their respective
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except such Taxes, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided. No Loan Party knows of any proposed additional Tax
assessment against it or its Subsidiaries for which adequate provisions in
accordance with GAAP have not been made on their accounts. Adequate provisions
in accordance with GAAP for Taxes on the books of each Loan Party and each of
its Subsidiaries have been made for all open years, and for its current fiscal
period.
Section 6.13.    Approvals    . No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by any Loan
Party or any Subsidiary of a Loan Party of any Loan Document, except for
(i) such approvals which have been obtained prior to the date of this Agreement
and remain in full force and effect and (ii) filings which are necessary to
perfect the security interests under the Collateral Documents.
Section 6.14.    Affiliate Transactions    . No Loan Party nor any of its
Subsidiaries is a party to any contracts or agreements with any of its
Affiliates on terms and conditions which are less favorable to such Loan Party
or such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other.
Section 6.15.    Investment Company    . No Loan Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
Section 6.16.    ERISA    . Except as would not reasonably be expected to result
in a Material Adverse Effect, each Loan Party and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. Except as would not reasonably be expected
to result in a Material Adverse


‑65‑

--------------------------------------------------------------------------------





Effect, no Loan Party or any of its Subsidiaries has any contingent liabilities
with respect to any post‑retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title I of ERISA.
Section 6.17.    Compliance with Laws    . (a) The Loan Parties and their
Subsidiaries are in compliance with all Legal Requirements applicable to or
pertaining to their Property or business operations, where any such
non‑compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
(b)    Except for such matters, individually or in the aggregate, which could
not reasonably be expected to result in a Material Adverse Effect, the Loan
Parties represent and warrant that: (i) the Loan Parties and their Subsidiaries,
and each of the Premises, comply in all material respects with all applicable
Environmental Laws; (ii) the Loan Parties and their Subsidiaries have obtained,
maintain and are in compliance with all approvals, permits, or authorizations of
Governmental Authorities required for their operations and each of the Premises;
(iii) the Loan Parties and their Subsidiaries have not, and no Loan Party has
knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material or any other waste or product, including
manure, at, on, or from any of the Premises in violation of any Environmental
Laws; (iv) the Loan Parties and their Subsidiaries are not subject to and have
not received written notice of any material Environmental Claim involving any
Loan Party or any Subsidiary of a Loan Party or any of the Premises, and, to the
knowledge of the Loan Parties and their Subsidiaries, there are no conditions or
occurrences at any of the Premises which could reasonably be anticipated to form
the basis for such a material Environmental Claim; (v) none of the Premises
contain and have contained any sites on or nominated for the National Priority
List or similar state list; (vi) the Loan Parties and their Subsidiaries have
conducted no Hazardous Material Activity at any of the Premises except in
compliance with Environmental Laws; (vii) except for permits, licenses and other
legal requirements required in the ordinary course of business none of the
Premises are subject to any, and no Loan Party has knowledge of any imminent,
restriction on the ownership, occupancy, use or transferability of the Premises
in connection with any (1) Environmental Law or (2) Release, threatened Release
or disposal of a Hazardous Material, waste or product; and (viii) the Loan
Parties and their Subsidiaries have no knowledge of any material capital
expenditures necessary to bring the Premises or their respective businesses or
equipment into compliance with Environmental Laws.
(c)    Each Loan Party and each of its Subsidiaries is in material compliance
with all Anti‑Corruption Laws. To the knowledge of the Responsible Officers of
the Loan Parties, no Loan Party nor any Subsidiary has made a payment, offering,
or promise to pay, or authorized the payment of, money or anything of value
(a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any


‑66‑

--------------------------------------------------------------------------------





candidate for foreign political office, and (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to such Loan Party or such Subsidiary or to any other Person, in violation of
any Anti‑Corruption Laws, which could reasonably be expected to result in a
Material Adverse Effect.
Section 6.18.    OFAC    . (a) Each Loan Party is in compliance in all material
respects with the requirements of all OFAC Sanctions Programs applicable to it,
(b) each Subsidiary of each Loan Party is in compliance in all material respects
with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary, (c) each Loan Party has provided to the Administrative Agent, the
L/C Issuer, and the Lenders all information requested by them regarding such
Loan Party and its Affiliates and Subsidiaries necessary for the Administrative
Agent, the L/C Issuer, and the Lenders to comply with all applicable OFAC
Sanctions Programs, and (d) no Loan Party nor any of its Subsidiaries nor, to
the knowledge of any Loan Party, any officer, director or Affiliate of any Loan
Party or any of its Subsidiaries, is a Person, that is, or is owned or
controlled by Persons that are, (i) the target of any OFAC Sanctions Programs or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of any OFAC Sanctions Programs.
Section 6.19.    Labor Matters    . There are no strikes, lockouts or slowdowns
against any Loan Party or any Subsidiary of a Loan Party pending or, to the
knowledge of any Loan Party, threatened. There are no collective bargaining
agreements in effect between any Loan Party or any Subsidiary of a Loan Party
and any labor union; and no Loan Party nor any of its Subsidiaries is under any
obligation to assume any collective bargaining agreement to or conduct any
negotiations with any labor union with respect to any future agreements. Each
Loan Party and its Subsidiaries have remitted on a timely basis all amounts
required to have been withheld and remitted (including withholdings from
employee wages and salaries relating to income tax, employment insurance, and
pension plan contributions), goods and services tax and all other amounts which
if not paid when due could result in the creation of a Lien against any of its
Property, except for Liens permitted by Section 8.8, or which would not
reasonably be expected to result in a Material Adverse Effect or which are being
contested in good faith by appropriate proceedings which prevent enforcement of
any Lien with respect thereto.
Section 6.20.    Other Agreements    . No Loan Party nor any of its Subsidiaries
is in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default if uncured could
reasonably be expected to have a Material Adverse Effect.
Section 6.21.    Solvency    . The Loan Parties and their Subsidiaries are
solvent, able to pay their debts as they become due, and have sufficient capital
to carry on their business and all businesses in which they are about to engage.


‑67‑

--------------------------------------------------------------------------------





Section 6.22.    No Default    . No Default has occurred and is continuing.
Section 6.23.    No Broker Fees    . No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
thereby; and the Loan Parties hereby agree to indemnify the Administrative
Agent, the L/C Issuer, and the Lenders against, and agree that they will hold
the Administrative Agent, the L/C Issuer, and the Lenders harmless from, any
claim, demand, or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable attorneys’ fees) arising in connection with any such
claim, demand, or liability.
SECTION 7.
CONDITIONS PRECEDENT    .

Section 7.1.    All Credit Events    . At the time of each Credit Event
hereunder:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects as of said time (where not already qualified by materiality, otherwise
in all respects), except to the extent the same expressly relate to an earlier
date, in which case they shall be true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) as of
such earlier date;
(b)    no Default shall have occurred and be continuing or would occur as a
result of such Credit Event;
(c)    after giving effect to such extension of credit the aggregate principal
amount of all Swingline Loans, Revolving Loans and L/C Obligations outstanding
under this Agreement shall not exceed the Revolving Credit Commitments;
(d)    in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 2.6, in the case of the issuance of any Letter of
Credit the L/C Issuer shall have received a duly completed Application for such
Letter of Credit together with any fees called for by Section 3.1, and, in the
case of an extension or increase in the amount of a Letter of Credit, a written
request therefor in a form acceptable to the L/C Issuer together with fees
called for by Section 3.1; and
(e)    such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.


‑68‑

--------------------------------------------------------------------------------





Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (d), both inclusive, of this Section; provided, however, that the
Lenders may continue to make advances under the Revolving Facility, in the sole
discretion of the Lenders with Revolving Credit Commitments, notwithstanding the
failure of the Borrower to satisfy one or more of the conditions set forth above
and any such advances so made shall not be deemed a waiver of any Default or
other condition set forth above that may then exist.
Section 7.2.    Initial Credit Event    . Before or concurrently with the
Initial Credit Event:
(a)    the Administrative Agent shall have received this Agreement duly executed
by the Borrower and its Wholly-owned Subsidiaries that are Domestic
Subsidiaries, as Guarantors, the L/C Issuer, and the Lenders;
(b)    if requested by any Lender, the Administrative Agent shall have received
for such Lender such Lender’s duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 2.10;
(c)    the Administrative Agent shall have received the Security Agreement duly
executed by the Loan Parties, together with (i) UCC financing statements to be
filed against each Loan Party, as debtor, in favor of the Administrative Agent,
as secured party, and (ii) deposit account control agreements to the extent
requested by the Administrative Agent;
(d)    the Administrative Agent shall have received evidence of insurance in
form and substance satisfactory to the Administrative Agent;
(e)    the Administrative Agent shall have received copies of each Loan Party’s
articles of incorporation and bylaws (or comparable organizational documents)
and any amendments thereto, certified in each instance by its Secretary or
Assistant Secretary (or comparable Responsible Officer);
(f)    the Administrative Agent shall have received copies of resolutions of
each Loan Party’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on each Loan Party’s behalf, all
certified in each instance by its Secretary or Assistant Secretary (or
comparable Responsible Officer);


‑69‑

--------------------------------------------------------------------------------





(g)    the Administrative Agent shall have received copies of the certificates
of good standing for each Loan Party (dated no earlier than 30 days prior to the
date hereof) from the office of the secretary of the state of its incorporation
or organization;
(h)    the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;
(i)    the Administrative Agent shall have received a certificate as to the
Borrower’s Designated Disbursement Account;
(j)    the Administrative Agent shall have received the initial fees called for
by Section 3.1;
(k)    each Lender shall have received (i) audited financial statements and
unaudited monthly financial statements (including an income statement, a balance
sheet, and a cash flow statement) of the Loan Parties for the prior 3 years,
including unaudited quarterly financial statements for the period ended
December 2, 2017, 5‑year projected financial statements, and a closing balance
sheet adjusted to give effect to the transaction in form and substance
reasonably acceptable to the Administrative Agent and certified to by a
Financial Officer of the Borrower (and each Lender hereby acknowledges that it
has received copies of each of the foregoing items); and (ii) a certificate from
a Responsible Officer of the Borrower certifying that since December 2, 2017, no
Material Adverse Effect has occurred;
(l)    the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against each Loan Party and its Property
evidencing the absence of Liens thereon except as permitted by Section 8.8;
(m)    the Administrative Agent shall have received the favorable written
opinion of counsel to each Loan Party, in form and substance satisfactory to the
Administrative Agent;
(n)    each of the Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information requested by any such
Lender required by bank regulatory authorities under applicable “know your
customer” and anti‑money laundering rules and regulations, including without
limitation, the United States Patriot Act (Title III of Pub. L. 107‑56 (signed
into law October 26, 2001)) including, without limitation, the information
described in Section 13.24; and the Administrative Agent shall have received a
fully executed Internal Revenue Service Form W‑9 (or its equivalent) for the
Borrower and each other Loan Party;


‑70‑

--------------------------------------------------------------------------------





(o)    at least 5 days prior to the Closing Date, any Borrower that qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation shall
deliver a Beneficial Ownership Certification in relation to such Borrower; and
(p)    the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
SECTION 8.
COVENANTS    .

Each Loan Party agrees that, so long as any credit is available to or in use by
the Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.3.
Section 8.1.    Maintenance of Business    .
(a)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
preserve and maintain its existence, except as otherwise provided in
Section 8.10(c); provided, however, that nothing in this Section shall prevent
the Borrower from dissolving any of its Subsidiaries if such action is, in the
reasonable business judgment of the Borrower, desirable in the conduct of its
business and is not disadvantageous in any material respect to the Lenders.
(b)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
preserve and keep in force and effect all licenses, permits, franchises,
approvals, patents, trademarks, trade names, trade styles, copyrights, and other
proprietary rights necessary to the proper conduct of its business where the
failure to do so could reasonably be expected to have a Material Adverse Effect.
Section 8.2.    Maintenance of Properties    . Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain, preserve, and keep its property,
plant, and equipment in good repair, working order and condition (ordinary wear
and tear excepted), and shall from time to time make such repairs, renewals,
replacements, additions, and betterments thereto as it deems appropriate in its
reasonable business judgment so that the usefulness thereof shall be preserved
and maintained, except to the extent that, in the reasonable business judgment
of such Person, any such Property is no longer necessary for the proper conduct
of the business of such Person.
Section 8.3.    Taxes and Assessments    . Each Loan Party shall duly pay and
discharge, and shall cause each of its Subsidiaries to duly pay and discharge,
all federal and material state, local, and foreign Taxes, rates, assessments,
fees, and governmental charges upon or against it or its Property, in each case
before the same become delinquent and before penalties accrue thereon,


‑71‑

--------------------------------------------------------------------------------





unless and to the extent that the same are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.
Section 8.4.    Insurance    . Each Loan Party shall insure and keep insured,
and shall cause each of its Subsidiaries to insure and keep insured, with good
and responsible insurance companies, all insurable Property owned by it which is
of a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks (including flood
insurance with respect to any improvements on real Property consisting of
building or parking facilities in an area designated by a governmental body as
having special flood hazards), and in such amounts and with such deductibles, as
are insured by Persons similarly situated and operating like Properties, but in
no event at any time in an amount less than the replacement value of the
Collateral, subject to deductibles. Each Loan Party shall also maintain, and
shall cause each of its Subsidiaries to maintain, insurance with respect to the
business of such Loan Party and its Subsidiaries, covering commercial general
liability, statutory worker’s compensation and occupational disease, statutory
structural work act liability, and business interruption and such other risks
with good and responsible insurance companies, in such amounts and on such terms
as the Administrative Agent or the Required Lenders shall reasonably request,
but in any event as and to the extent usually insured by Persons similarly
situated and conducting similar businesses. The Loan Parties shall in any event
maintain insurance on the Collateral to the extent required by the Collateral
Documents. All such policies of insurance shall contain satisfactory
mortgagee/lender’s loss payable endorsements, naming the Administrative Agent
(or its security trustee) as mortgagee or a loss payee, assignee or additional
insured, as appropriate, as its interest may appear, and showing only such other
loss payees, assignees and additional insureds as are satisfactory to the
Administrative Agent. Each policy of insurance or endorsement shall contain a
clause requiring the insurer to give not less than thirty (30) days’
(ten (10) days’ in the case of nonpayment of insurance premiums) prior written
notice to the Administrative Agent in the event of cancellation of the policy
for any reason whatsoever. The Borrower shall deliver to the Administrative
Agent (a) on the Closing Date and at such other times as the Administrative
Agent shall reasonably request, certificates evidencing the maintenance of
insurance required hereunder, (b) prior to the termination of any such policies,
certificates evidencing the renewal thereof, and (c) promptly following request
by the Administrative Agent, copies of all insurance policies of the Loan
Parties and their Subsidiaries. The Borrower also agrees to deliver to the
Administrative Agent, promptly as rendered, true copies of all reports made in
any reporting forms to insurance companies.
Section 8.5.    Financial Reports    . The Loan Parties shall, and shall cause
each of their Subsidiaries to, maintain proper books of records and accounts
reasonably necessary to prepare financial statements required to be delivered
pursuant to this Section 8.5 in accordance with GAAP and shall furnish to the
Administrative Agent and each Lender:


‑72‑

--------------------------------------------------------------------------------





(a)    as soon as available, and in any event no later than 45 days after the
last day of each fiscal quarter of each fiscal year of the Borrower, a copy of
the consolidated balance sheet of the Borrower and its Subsidiaries as of the
last day of such fiscal quarter and the related consolidated statement of
operations, comprehensive income (loss), shareholder’s equity, and cash flows of
the Borrower and its Subsidiaries for the fiscal quarter and for the fiscal
year‑to‑date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the Borrower in accordance with GAAP (subject to the absence
of footnote disclosures and year‑end audit adjustments) and certified to by a
Financial Officer of the Borrower;
(b)    as soon as available, and in any event no later than 90 days after the
last day of each fiscal year of the Borrower, a copy of the consolidated balance
sheet of the Borrower and its Subsidiaries as of the last day of the fiscal year
then ended and the related consolidated statement of operations, comprehensive
income (loss), shareholder’s equity, and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied in the case of the consolidated financial
statements by an unqualified opinion of Frost, PLLC or another firm of
independent public accountants of recognized standing, selected by the Borrower
and reasonably satisfactory to the Administrative Agent, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in all material respects in accordance with GAAP the consolidated
financial condition of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations for the fiscal year then ended
and that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
(c)    promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of any Loan Party’s or any of its Subsidiary’s operations
and financial affairs given to it by its independent public accountants;
(d)    promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by any Loan Party or any
Subsidiary of a Loan Party to its stockholders or other equity holders, and
copies of each regular, periodic or special report, registration statement or
prospectus (including all Form 10‑K, Form 10‑Q and Form 8‑K reports) filed by
any Loan Party or any Subsidiary of a Loan Party with any securities exchange or
the SEC or any successor agency;


‑73‑

--------------------------------------------------------------------------------





(e)    promptly after receipt thereof, a copy of any financial audit report made
by any regulatory agency of the books and records of any Loan Party or any
Subsidiary of a Loan Party that gives notice of any noncompliance with any
applicable law, regulation or guideline relating to any Loan Party or any
Subsidiary of a Loan Party or their respective business which could reasonably
be expected to have a Material Adverse Effect;
(f)    as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a copy of the consolidated and
consolidating business plan for the Borrower and its Subsidiaries for the
following fiscal year, such business plan to show the projected consolidated and
consolidating revenues, expenses and balance sheet of the Borrower and its
Subsidiaries on a quarter‑by‑quarter basis, such business plan to be in
reasonable detail prepared by the Borrower and in form satisfactory to the
Administrative Agent (which shall include a summary of all assumptions made in
preparing such business plan);
(g)    notice of any Change of Control;
(h)    promptly after knowledge thereof shall have come to the attention of any
Responsible Officer of any Loan Party, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against any Loan Party or any Subsidiary of a Loan Party or any of
their Property which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect and would require disclosure in a report to be
filed with the SEC under the Exchange Act, (ii) the occurrence of any Material
Adverse Effect, or (iii) the occurrence of any Default;
(i)    with each of the financial statements delivered pursuant to
subsections (a) and (b) above, a written certificate in the form attached hereto
as Exhibit E signed by a Financial Officer of the Borrower to the effect that to
the best of such officer’s knowledge and belief no Default has occurred during
the period covered by such statements or, if any such Default has occurred
during such period, setting forth a description of such Default and specifying
the action, if any, taken by the relevant Loan Party or its Subsidiary to remedy
the same. Such certificate shall also set forth the calculations supporting such
statements in respect of Section 8.22 (Financial Covenants);
(j)    concurrently with the delivery thereof to the holders of the promissory
notes issued by the Borrower pursuant to the Private Placement Documents, copies
of each certificate of the Borrower or any of its officers showing compliance by
the Borrower with the financial covenants contained in the Private Placement
Documents; and


‑74‑

--------------------------------------------------------------------------------





(k)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Loan Party or any
Subsidiary of a Loan Party, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.
Section 8.6.    Inspection; Field Audits    . Each Loan Party shall, and shall
cause each of its Subsidiaries to, permit the Administrative Agent and each
Lender, and each of their duly authorized representatives and agents to visit
and inspect any of its Property, corporate books, and financial records, to
examine and make copies of its books of accounts and other financial records,
and to discuss its affairs, finances, and accounts with, and to be advised as to
the same by, its officers, employees and independent public accountants (and by
this provision the Loan Parties hereby authorize such accountants to discuss
with the Administrative Agent and such Lenders the finances and affairs of the
Loan Parties and their Subsidiaries) at such reasonable times and intervals as
the Administrative Agent or any such Lender may designate and, so long as no
Default exists, with reasonable prior notice to the Borrower and compliance with
the Borrower’s customary on-site policies applicable to visitors (bio-security,
etc.). The Borrower shall pay to the Administrative Agent charges for field
audits of the Collateral, inspections and visits to Property, inspections of
corporate books and financial records, examinations and copies of books of
accounts and financial record and other activities permitted in this Section
performed by the Administrative Agent or its agents or third party firms, in
such amounts as the Administrative Agent may from time to time request (the
Administrative Agent acknowledging and agreeing that any internal charges for
such audits and inspections shall be computed in the same manner as it at the
time customarily uses for the assessment of charges for similar collateral
audits); provided, however, that in the absence of any Default, the Borrower
shall not be required to pay the Administrative Agent for more than one (1) such
audit per calendar year.
Section 8.7.    Borrowings and Guaranties    . No Loan Party shall, nor shall it
permit any of its Subsidiaries to, issue, incur, assume, create or have
outstanding any Indebtedness, or incur liabilities under any Hedging Agreement,
or be or become liable as endorser, guarantor, surety or otherwise for any
Indebtedness or undertaking of any Person, or otherwise agree to provide funds
for payment of the obligations of another, or supply funds thereto or invest
therein or otherwise assure a creditor of another against loss, or apply for or
become liable to the issuer of a letter of credit which supports an obligation
of another, or subordinate any claim or demand it may have to the claim or
demand of any Person; provided, however, that the foregoing shall not restrict
nor operate to prevent:
(a)    the Secured Obligations of the Loan Parties and their Subsidiaries owing
to the Administrative Agent and the Lenders (and their Affiliates);


‑75‑

--------------------------------------------------------------------------------





(b)    purchase money indebtedness and Capitalized Lease Obligations of the Loan
Parties and their Subsidiaries in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding;
(c)    obligations of the Loan Parties and their Subsidiaries arising out of
interest rate, foreign currency, and commodity Hedging Agreements entered into
with financial institutions in connection with bona fide hedging activities in
the ordinary course of business and not for speculative purposes;
(d)    endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
(e)    intercompany advances from time to time owing between any of the Loan
Parties and/or any of their Subsidiaries in the ordinary course of business,
provided that the aggregate amount of all such intercompany advances made to
Subsidiaries of a Loan Party that are not Loan Parties or Subsidiaries of a Loan
Party that are not Wholly-owned Subsidiaries shall not exceed an aggregate
amount of $15,000,000 during any fiscal year of the Borrower;
(f)    existing Indebtedness set forth on Schedule 8.7 hereto;
(g)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits (including contractual and statutory
benefits) or property, casualty, liability or credit insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;
(h)    Indebtedness in respect of bids, trade contracts (other than for debt for
borrowed money), leases (other than Capitalized Lease Obligations), statutory
obligations, surety, stay, customs and appeal bonds, performance, performance
and completion and return of money bonds, government contracts and similar
obligations, in each case, provided in the ordinary course of business;
(i)    Indebtedness in respect of netting services, overdraft protection and
similar arrangements, in each case, in connection with cash management and
deposit accounts;
(j)    Indebtedness representing deferred compensation to directors, officers,
employees of any Loan Party or any Subsidiary of a Loan Party incurred in the
ordinary course of business; and


‑76‑

--------------------------------------------------------------------------------





(k)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(l)    Guarantees by a Loan Party of Indebtedness of another Loan Party
otherwise permitted under this Section;
(m)    Indebtedness arising from agreements of a Loan Party or its Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with a
Permitted Acquisition;
(n)    Indebtedness of any Person that becomes a Subsidiary after the Closing
Date and Indebtedness acquired or assumed in connection with Permitted
Acquisitions, in an amount not to exceed $20,000,000 in the aggregate at any one
time outstanding, provided that such Indebtedness exists at the time the Person
becomes a Subsidiary or at the time of such Permitted Acquisition and is not
created in contemplation of or in connection therewith;
(o)    replacements, renewals, re-financings or extensions of any Indebtedness
described in this Section that (i) does not exceed the aggregate principal
amount (plus accrued interest and applicable premium and associated fees and
expenses) of the Indebtedness being replaced, renewed, refinanced or extended,
(ii) does not have a weighted average life to maturity at the time of such
replacement, renewal, refinancing or extension that is less than the weighted
average life to maturity of the Indebtedness being replaced, renewed, refinanced
or extended, and (iii) does not rank at the time of such replacement, renewal,
refinancing or extension senior to the Indebtedness being replaced, renewed,
refinanced or extended;
(p)    unsecured indebtedness of the Loan Parties and their Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $25,000,000 in
the aggregate at any one time outstanding; and
(q)    indebtedness secured by Property of the Loan Parties and their
Subsidiaries (other than the Collateral) in an amount not to exceed $50,000,000
in the aggregate at any one time outstanding.
Section 8.8.    Liens    . No Loan Party shall, nor shall it permit any of its
Subsidiaries to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:
(a)    Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, Taxes,
assessments,


‑77‑

--------------------------------------------------------------------------------





statutory obligations or other similar charges (other than Liens arising under
ERISA), good faith cash deposits in connection with tenders, contracts or leases
to which any Loan Party or any Subsidiary of a Loan Party is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
(b)    mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
(c)    judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Loan Parties and their Subsidiaries secured by a pledge of
assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of $25,000,000 at any one time
outstanding;
(d)    Liens on equipment of any Loan Party or any Subsidiary of a Loan Party
created solely for the purpose of securing indebtedness permitted by
Section 8.7(b), representing or incurred to finance the purchase price of such
Property, provided that no such Lien shall extend to or cover other Property of
such Loan Party or such Subsidiary other than the respective Property so
acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon;
(e)    any interest or title of a lessor under any operating lease, including
the filing of Uniform Commercial Code financing statements solely as a
precautionary measure in connection with operating leases entered into by any
Loan Party or any Subsidiary of a Loan Party in the ordinary course of its
business;
(f)    easements, rights‑of‑way, restrictions, zoning restrictions and other
similar encumbrances against real property incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of any Loan Party or any
Subsidiary of a Loan Party;


‑78‑

--------------------------------------------------------------------------------





(g)    bankers’ Liens, rights of setoff and other similar Liens (including under
Section 4‑210 of the Uniform Commercial Code) in one or more deposit accounts
maintained by any Loan Party or any Subsidiary of a Loan Party, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided that, unless such
Liens are non‑consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
(h)    Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.
(i)    non‑exclusive licenses of intellectual property granted in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of any Loan Party or any Subsidiary of a Loan Party;
(j)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto permitted by Section 8.7(k);
(k)    Liens (i) on cash advances in favor of the seller of any Property to be
acquired in a Permitted Acquisition to be applied against the purchase price for
such Property, or (ii) consisting of an agreement to dispose of any Property in
a disposition permitted under Section 8.10, in each case, solely to the extent
such Acquisition or disposition, as the case may be, would have been permitted
on the date of the creation of such Lien;
(l)    Liens on Property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with any Loan Party or any
Subsidiary of a Loan Party to the extent permitted hereunder (and not created in
anticipation or contemplation thereof) and securing Indebtedness permitted under
Section 8.7(n); provided that such Liens do not extend to Property not subject
to such Liens at the time of acquisition and are no more favorable to the
lienholders than such existing Lien;
(m)    Liens encumbering any Property (other than the Collateral) to secure or
support obligations under or in respect of interest rate, foreign currency, and
commodity Hedging Agreements entered into with financial institutions in
connection with bona fide hedging activities in the ordinary course of business
and not for speculative purposes;
(n)    other Liens existing on the Closing Date and not otherwise permitted
above listed and identified on Schedule 8.8;


‑79‑

--------------------------------------------------------------------------------





(o)    contracted or statutory liens of landlords to the extent relating to the
property and assets relating to any lease agreement with such landlord and
contractual Liens of suppliers (including sellers of goods) or customers granted
in the ordinary course of business to the extent limited to the property or
assets related to such contract;
(p)    Liens on Property of a Person (other than the Collateral) for the purpose
of securing indebtedness permitted by Section 8.7(q) and which do not encumber
any Collateral; and
(q)    other Liens not otherwise permitted in subsections (a)‑(o) above granted
with respect to obligations that do not in the aggregate exceed $10,000,000 at
any time outstanding, and which do not encumber any Collateral.
Section 8.9.    Investments, Acquisitions, Loans and Advances    . No Loan Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
make, retain or have outstanding any investments (whether through purchase of
stock or obligations or otherwise) in, or loans or advances to (other than for
travel advances and other similar cash advances made to employees in the
ordinary course of business), any other Person, or acquire all or any
substantial part of the assets or business of any other Person or division
thereof; provided, however, that the foregoing shall not apply to nor operate to
prevent:
(a)    Cash Equivalents and Marketable Securities;
(b)    the Loan Parties’ existing investments in their respective Subsidiaries
outstanding on the Closing Date or as required under their respective
organizational documents;
(c)    intercompany advances made from time to time between any Loan Party or
Subsidiary of any Loan Party and any other Loan Party or Subsidiary of any Loan
Party in the ordinary course of business, provided that the aggregate amount of
all such intercompany advances made to Subsidiaries of a Loan Party that are not
Loan Parties or Subsidiaries of a Loan Party that are not Wholly-owned
Subsidiaries shall not exceed an aggregate amount of $15,000,000 during any
fiscal year of the Borrower;
(d)    investments by any Loan Party and its Subsidiaries in connection with
interest rate, foreign currency, and commodity Hedging Agreements entered into
with financial institutions in connection with bona fide hedging activities in
the ordinary course of business and not for speculative purposes;


‑80‑

--------------------------------------------------------------------------------





(e)    promissory notes and other non‑cash consideration received in connection
with dispositions permitted by Section 8.10;
(f)    investments (including debt obligations and equity interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured investment or other transfer of title
with respect to any secured investment;
(g)    Permitted Acquisitions;
(h)    purchases of assets in the ordinary course of business;
(i)    deposits made in the ordinary course of business to secure performance of
leases or other obligations as permitted by Section 8.8;
(j)    other investments existing on the Closing Date not otherwise permitted
above and listed and identified on Schedule 8.9;
(k)    other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $25,000,000 in the
aggregate at any one time outstanding.
In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), less any amount in respect of such investment upon sale,
collection or return (not to exceed the original cost thereof) and loans and
advances shall be taken at the principal amount thereof then remaining unpaid.
Section 8.10.    Mergers, Consolidations and Sales    . No Loan Party shall, nor
shall it permit any of its Subsidiaries to, be a party to any merger or
consolidation or amalgamation, or sell, transfer, lease or otherwise dispose of
all or any material part of its Property, including any disposition of Property
as part of a sale and leaseback transaction, or in any event sell or discount
(with or without recourse) any of its notes or accounts receivable; provided,
however, that this Section shall not apply to nor operate to prevent:
(a)    the sale or lease of inventory in the ordinary course of business;
(b)    the sale, transfer, lease or other disposition of Property of any Loan
Party to one another in the ordinary course of its business;


‑81‑

--------------------------------------------------------------------------------





(c)    the merger of any Loan Party or any Subsidiary of a Loan Party with and
into the Borrower or any other Loan Party, provided that, in the case of any
merger involving the Borrower or involving a Subsidiary of a Loan Party which is
not a Loan Party, the Borrower, if the Borrower is a party to the merger, or a
Loan Party, if the Borrower is not a party to the merger, is the corporation
surviving the merger;
(d)    the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);
(e)    the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the relevant Loan Party or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business;
(f)    the Disposition of Property of any Loan Party or any Subsidiary of a Loan
Party (including any Disposition of Property as part of a sale and leaseback
transaction) aggregating for all Loan Parties and their Subsidiaries not more
than $25,000,000 during any fiscal year of the Borrower, provided that (i) each
such Disposition shall be made for fair value and (ii) at least 80% of the total
consideration received at the closing of such Disposition shall consist of cash
and at least 80% of the total consideration received after taking into account
all final purchase price adjustments and/or contingent payments (including
working capital adjustment or earn‑out provisions) expressly contemplated by the
transaction documents, when received shall consist of cash; and
(g)    the sale or other Disposition of marketable securities in the ordinary
course of business.
Section 8.11.    Maintenance of Subsidiaries    . No Loan Party shall assign,
sell or transfer, nor shall it permit any of its Subsidiaries to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of a
Subsidiary; provided, however, that the foregoing shall not operate to prevent
(a) the issuance, sale, and transfer to any person of any shares of capital
stock of a Subsidiary solely for the purpose of qualifying, and to the extent
legally necessary to qualify, such person as a director of such Subsidiary,
(b) any transaction permitted by Section 8.10(c) above, and (c) the issuance of
shares of the Borrower’s capital stock pursuant to the Borrower’s KSOP, or (d)
any Excluded Equity Issuances.
Section 8.12.    Dividends and Certain Other Restricted Payments    . No Loan
Party shall, nor shall it permit any of its Subsidiaries to, (a) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its capital stock or other equity interests (other than


‑82‑

--------------------------------------------------------------------------------





dividends or distributions payable solely in its capital stock or other equity
interests), or (b) directly or indirectly purchase, redeem, or otherwise acquire
or retire any of its capital stock or other equity interests or any warrants,
options, or similar instruments to acquire the same (collectively referred to
herein as “Restricted Payments”); provided, however, that the foregoing shall
not operate to prevent:
(i)    the making of dividends or distributions by any Subsidiary to the
Borrower;
(ii)    other Restricted Payments made in compliance with the Borrower’s
dividend policy as in effect on the Closing Date or any employee stock option
plans or employee incentive plans or other compensation arrangements, or SAR
plans; provided that no Default exists or will arise after giving effect to such
other Restricted Payment; and
(iii)    repurchase by the Borrower of shares of its capital stock in an
aggregate amount not to exceed $75,000,000 in any year, provided that no Default
has occurred and is continuing or would result from such repurchase and after
giving effect to such repurchase, the Borrower shall at that time have not less
than $20,000,000 of availability under the Revolving Facility.
Section 8.13.    ERISA    . Each Loan Party shall, and shall cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a Lien against any of its
Property, unless being contested in good faith by appropriate proceedings which
prevents the enforcement of any Lien with respect thereto. Each Loan Party
shall, and shall cause each of its Subsidiaries to, promptly notify the
Administrative Agent and each Lender of: (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Plan, which individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by any Loan Party or any Subsidiary of
a Loan Party of any material liability, fine or penalty, or any material
increase in the contingent liability of any Loan Party or any Subsidiary of a
Loan Party with respect to any post‑retirement Welfare Plan benefit, which
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
Section 8.14.    Compliance with Laws    . (a) Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply in all respects with all Legal
Requirements applicable to or pertaining to its Property or business operations,
where any such non‑compliance, individually or in the


‑83‑

--------------------------------------------------------------------------------





aggregate, could reasonably be expected to have a Material Adverse Effect or
result in a Lien upon any of its Property.
(b)    Without limiting Section 8.14(a) above, each Loan Party shall, and shall
cause each of its Subsidiaries to, at all times, do the following to the extent
the failure to do so, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect: (i) comply in all material respects
with, and maintain each of the Premises in compliance in all material respects
with, all applicable Environmental Laws; (ii) require that each tenant and
subtenant, if any, of any of the Premises or any part thereof comply in all
material respects with all applicable Environmental Laws; (iii) obtain and
maintain in full force and effect all material governmental approvals required
by any applicable Environmental Law for the operation of their business and each
of the Premises; (iv) cure any material violation by it or at any of the
Premises of applicable Environmental Laws unless and except to the extent being
contested in good faith by appropriate proceedings which prevents the
enforcement of any Lien with respect thereto; (v)  not manufacture, use,
generate, transport, treat, store, Release, dispose or handle any Hazardous
Material (or allow any tenant or subtenant to do any of the foregoing) at any of
the Premises except in the ordinary course of its live animal agricultural
business and in material compliance with all applicable Environmental Laws;
(vi) within ten (10) Business Days notify the Administrative Agent in writing
and provide the disclosure filing made by the Borrower with the SEC of any of
the following in connection with any Loan Party or any Subsidiary of a Loan
Party or any of the Premises which would be required to be disclosed in an 8-K
or 10-Q filing with the SEC: (1) any Environmental Liability; (2) any
Environmental Claim; or (3) any violation of an Environmental Law or Release,
threatened Release or disposal, placement or land application of a Hazardous
Material, product, or waste, including manure, that is not in compliance with
applicable Environmental Laws; or (4) any restriction on the ownership,
occupancy, use or transferability of any Premises arising from or in connection
with any (x) Release, threatened Release or disposal of a Hazardous Material,
waste or product, including manure, or (y) Environmental Law; (vii) conduct at
its expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other corrective or response action necessary to remove,
remediate, clean up, correct or abate any material Release, threatened material
Release or material violation of any applicable Environmental Law unless and
except to the extent being contested in good faith by appropriate proceedings
which prevents the enforcement of any Lien with respect thereto, (viii) abide by
and observe any restrictions on the use of the Premises imposed by any
Governmental Authority as set forth in a deed or other instrument affecting any
Loan Party’s or any of its Subsidiary’s interest therein unless being contested
in good faith by appropriate proceedings which prevents the enforcement of any
Lien with respect thereto; (ix) promptly provide or otherwise make available to
the Administrative Agent any reasonably requested environmental record
concerning the Premises which any Loan Party or any Subsidiary of a Loan Party
possesses or controls other than records subject to work product or
attorney-client or other confidentiality privilege pursuant to applicable law;
and (x) perform, satisfy, and implement any operation,


‑84‑

--------------------------------------------------------------------------------





maintenance or corrective actions or other requirements of any Governmental
Authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any Governmental Authority under any Environmental
Law unless and except to the extent being contested in good faith by appropriate
proceedings which prevents the enforcement of any Lien with respect thereto.
Section 8.15.    Compliance with OFAC Sanctions Programs and Anti‑Corruption
Laws    ‑. (a) Each Loan Party shall at all times comply in all material
respects with the requirements of all OFAC Sanctions Programs applicable to such
Loan Party and shall cause each of its Subsidiaries to comply in all material
respects with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary.
(b)    Each Loan Party shall provide the Administrative Agent and the Lenders
any information regarding the Loan Parties, their Affiliates, and their
Subsidiaries necessary for the Administrative Agent and the Lenders to comply
with all applicable OFAC Sanctions Programs; subject however, in the case of
Affiliates, to such Loan Party’s ability to provide information applicable to
them.
(c)    If any Loan Party obtains actual knowledge or receives any written notice
that any Loan Party, any Subsidiary of any Loan Party, or any officer, director
or Affiliate of any Loan Party or that any Person that owns or controls any such
Person is the target of any OFAC Sanctions Programs or is located, organized or
resident in a country or territory that is, or whose government is, the subject
of any OFAC Sanctions Programs (such occurrence, an “OFAC Event”), such Loan
Party shall promptly (i) give written notice to the Administrative Agent and the
Lenders of such OFAC Event, and (ii) comply in all material respects with all
applicable laws with respect to such OFAC Event (regardless of whether the
target Person is located within the jurisdiction of the United States of
America), including the OFAC Sanctions Programs, and each Loan Party hereby
authorizes and consents to the Administrative Agent and the Lenders taking any
and all steps the Administrative Agent or the Lenders deem necessary, in their
sole but reasonable discretion, to avoid violation of all applicable laws with
respect to any such OFAC Event, including the requirements of the OFAC Sanctions
Programs (including the freezing and/or blocking of assets and reporting such
action to OFAC).
(d)    No Loan Party will, directly or, to any Loan Party’s knowledge,
indirectly, use the proceeds of the Revolving Facility, or lend, contribute or
otherwise make available such proceeds to any other Person, (i) to fund any
activities or business of or with any Person or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
any OFAC Sanctions Programs, or (ii) in any other manner that would result in a
violation of OFAC Sanctions


‑85‑

--------------------------------------------------------------------------------





Programs or Anti‑Corruption Laws by any Person (including any Person
participating in the Revolving Facility, whether as underwriter, lender,
advisor, investor, or otherwise).
(e)    No Loan Party will, nor will it permit any Subsidiary to, violate any
Anti‑Corruption Law in any material respect.
(f)    Each Loan Party will maintain in effect policies and procedures designed
to ensure compliance by the Loan Parties, their Subsidiaries, and their
respective directors, officers, employees, and agents with applicable
Anti‑Corruption Laws.
Section 8.16.    Burdensome Contracts With Affiliates    . No Loan Party shall,
nor shall it permit any of its Subsidiaries to, enter into any material
contract, agreement or business arrangement with any of its Affiliates on terms
and conditions which are less favorable to such Loan Party or such Subsidiary
than would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other; provided that the
foregoing restriction shall not apply to transactions between or among the Loan
Parties.
Section 8.17.    No Changes in Fiscal Year    . The fiscal year of the Borrower
and its Subsidiaries ends on or about May 31 of each year; and the Borrower
shall not, nor shall it permit any Subsidiary to, change its fiscal year from
its present basis.
Section 8.18.    Formation of Subsidiaries    . Promptly upon the formation or
acquisition of any Subsidiary, the Loan Parties shall provide the Administrative
Agent and the Lenders notice thereof (at which time Schedule 6.2 shall be deemed
amended to include reference to such Subsidiary. The Loan Parties shall, and
shall cause their Wholly-owned Subsidiaries that are Domestic Subsidiaries to,
timely comply with the requirements of Sections 11 and 12 with respect to any
Subsidiary that is required to become a Guarantor hereunder.
Section 8.19.    Change in the Nature of Business    . No Loan Party shall, nor
shall it permit any of its Subsidiaries to, engage in any business or activity
if as a result the general nature of the business of such Loan Party or any of
its Subsidiaries would be changed in any material respect from the general
nature of the business engaged in by it as of the Closing Date or an Eligible
Line of Business.
Section 8.20.    Use of Proceeds    . The Borrower shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4.
Section 8.21.    No Restrictions    . Except as provided herein or exist as of
the date hereof, no Loan Party shall, nor shall it permit any of its
Wholly-owned Subsidiaries to, directly or indirectly create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or


‑86‑

--------------------------------------------------------------------------------





restriction of any kind on the ability of any Loan Party or any Wholly-owned
Subsidiary of a Loan Party to: (a) pay dividends or make any other distribution
on any such Subsidiary’s capital stock or other equity interests owned by such
Loan Party or any of its Wholly-owned Subsidiaries, (b) pay any indebtedness
owed to any Loan Party or any of its Wholly-owned Subsidiaries, (c) make loans
or advances to any Loan Party or any of its Wholly-owned Subsidiaries,
(d) transfer any of its Property to any Loan Party or any of its Wholly-owned
Subsidiaries, or (e) guarantee the Secured Obligations and/or grant Liens on its
assets to the Administrative Agent as required by the Loan Documents.
Section 8.22.    Financial Covenants    .
(a)    Minimum Working Capital Coverage Ratio. As of the last day of each fiscal
quarter of the Borrower ending during the relevant period set forth below, the
Borrower shall have a Working Capital Coverage Ratio that is equal to or greater
than 2.00 to 1.00.
(b)    Capital Expenditures. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, incur Capital Expenditures in an amount in excess of
$100,000,000 in the aggregate during any fiscal year.
(c)    Operating Leases. The Borrower shall not, nor shall it permit any
Subsidiary to, acquire the use or possession of any Property under a lease or
similar arrangement, whether or not the Borrower or any Subsidiary has the
express or implied right to acquire title to or purchase such Property, at any
time if, after giving effect thereto, the aggregate amount of fixed rentals and
other consideration payable by the Borrower and its Subsidiaries under all such
leases and similar arrangements would exceed $10,000,000 during any fiscal year
of the Borrower. Capital Leases shall not be included in computing compliance
with this Section to the extent the Borrower’s and its Subsidiaries’ liability
in respect of the same is permitted by Section 8.7(b).
SECTION 9.
EVENTS OF DEFAULT AND REMEDIES    .

Section 9.1.    Events of Default    . Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    default in the payment within five (5) days of when due of all or any
part of the principal of any Loan (whether at the stated maturity thereof or at
any other time provided for in this Agreement) or of any Reimbursement
Obligation, or default for a period of five (5) Business Days in the payment
when due of any interest, fee or other Obligation payable hereunder or under any
other Loan Document;


‑87‑

--------------------------------------------------------------------------------





(b)    default in the observance or performance of any covenant set forth in
Sections 8.1(a), 8.10, 8.12, 8.17, 8.20 or 8.22 of this Agreement;
(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within thirty (30) days after
the earlier of (i) the date on which such failure shall first become known to
any Responsible Officer of any Loan Party or (ii) written notice thereof is
given to the Borrower by the Administrative Agent;
(d)    any representation or warranty made herein or in any other Loan Document
or in any certificate furnished to the Administrative Agent or the Lenders
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any material respect as of the date of the
issuance or making or deemed making thereof;
(e)    (i) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or (ii) any of the Loan Documents shall
for any reason not be or shall cease to be in full force and effect or is
declared to be null and void, or (iii) any of the Collateral Documents shall for
any reason fail to create a valid and perfected first priority Lien in favor of
the Administrative Agent in any Collateral purported to be covered thereby
except as expressly permitted by the terms hereof, or (iv) any Loan Party takes
any action for the purpose of terminating, repudiating or rescinding any Loan
Document executed by it or any of its obligations thereunder;
(f)    default shall occur under any Material Indebtedness issued, assumed or
guaranteed by any Loan Party or any Subsidiary of a Loan Party, or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Material Indebtedness (whether or not
such maturity is in fact accelerated), or any such Material Indebtedness shall
not be paid when due (whether by demand, lapse of time, acceleration or
otherwise), or any default shall occur under the Private Placement Documents;
(g)    (i) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Loan Party or any Subsidiary of a Loan Party, or against any of
their respective Property, in an aggregate amount for all such Persons in excess
of $25,000,000 (except to the extent fully covered by insurance pursuant to
which the insurer has accepted liability therefor in writing),


‑88‑

--------------------------------------------------------------------------------





and which remains undischarged, unvacated, unbonded or unstayed for a period of
30 days, or any action shall be legally taken by a judgment creditor to attach
or levy upon any Property of any Loan Party or any Subsidiary of a Loan Party to
enforce any such judgment, or (ii) any Loan Party or any Subsidiary of a Loan
Party shall fail within thirty (30) days to discharge one or more non‑monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;
(h)    any Loan Party or any Subsidiary of a Loan Party, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating
for all such Persons in excess of $20,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $20,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by any Loan Party or any Subsidiary of a Loan Party, or any other
member of its Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
any Loan Party or any Subsidiary of a Loan Party, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within ninety (90) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;
(i)    any Change of Control shall occur;
(j)    any Loan Party or any Subsidiary of a Loan Party shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii)  not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate or similar action in furtherance of any matter described


‑89‑

--------------------------------------------------------------------------------





in parts (i) through (v) above, or (vii) fail to contest in good faith any
appointment or proceeding described in Section 9.1(k); or
(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Loan Party or any Subsidiary of a Loan Party, or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against any Loan Party or any Subsidiary
of a Loan Party, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days.
Section 9.2.    Non‑Bankruptcy Defaults    ‑. When any Event of Default (other
than those described in subsection (j) or (k) of Section 9.1 with respect to the
Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof);
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind; and (c) if so directed by the Required Lenders, demand that
the Borrower immediately deliver to the Administrative Agent Cash Collateral in
an amount equal to 105% of the aggregate amount of each Letter of Credit then
outstanding, and the Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
In addition, the Administrative Agent may exercise on behalf of itself, the
Lenders and the L/C Issuer all rights and remedies available to it, the Lenders
and the L/C Issuer under the Loan Documents or applicable law or equity when any
such Event of Default has occurred and is continuing. The Administrative Agent
shall give notice to the Borrower under Section 9.1(c) promptly upon being
requested to do so by any Lender. The Administrative Agent, after giving notice
to the Borrower pursuant to Section 9.1(c) or this Section 9.2, shall also
promptly send a copy of such notice to the other Lenders, but the failure to do
so shall not impair or annul the effect of such notice.
Section 9.3.    Bankruptcy Defaults    . When any Event of Default described in
subsections (j) or (k) of Section 9.1 with respect to the Borrower has occurred
and is continuing, then all outstanding Loans shall immediately become due and
payable together with all other amounts payable under the Loan Documents without
presentment, demand, protest or notice of any kind, the obligation of the
Lenders to extend further credit pursuant to any of the terms hereof shall


‑90‑

--------------------------------------------------------------------------------





immediately terminate and the Borrower shall immediately deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding, the Borrower acknowledging and
agreeing that the Lenders would not have an adequate remedy at law for failure
by the Borrower to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit. In
addition, the Administrative Agent may exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents or applicable law or equity when any such
Event of Default has occurred and is continuing.
Section 9.4.    Collateral for Undrawn Letters of Credit    . (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under any of Sections 2.3(b), 2.8(b),
Section 2.13, 2.14, 9.2 or 9.3 above, the Borrower shall forthwith pay the
amount required to be so prepaid, to be held by the Administrative Agent as
provided in subsection (b) below.
(b)    All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Secured Obligations. The Collateral Account shall be
held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders. Subject to the terms of Sections 2.13 and 2.14, if the
Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 2.8(b), at the request of the
Borrower the Administrative Agent shall release to the Borrower amounts held in
the Collateral Account so long as at the time of the release and after giving
effect thereto no Default exists. After all Letters of Credit have expired or
been cancelled and the expiration or termination of all Commitments, at the
request of the Borrower, the Administrative Agent shall


‑91‑

--------------------------------------------------------------------------------





release any remaining amounts held in the Collateral Account following payment
in full in cash of all Secured Obligations.
Section 9.5.    Post‑Default Collections    ‑. Anything contained herein or in
the other Loan Documents to the contrary notwithstanding (including, without
limitation, Section 2.8(b)), all payments and collections received in respect of
the Obligations and all proceeds of the Collateral and payments made under or in
respect of the Guaranty Agreements received, in each instance, by the
Administrative Agent or any of the Lenders after acceleration or the final
maturity of the Obligations or termination of the Commitments as a result of an
Event of Default shall be remitted to the Administrative Agent and distributed
as follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Loan Parties
have agreed to pay the Administrative Agent under Section 13.4 (such funds to be
retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);
(b)    second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(c)    third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
(until the Administrative Agent is holding an amount of cash equal to 105% of
the then outstanding amount of all such L/C Obligations), and Hedging Liability,
the aggregate amount paid to, or held as collateral security for, the Lenders
and L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;
(d)    fourth, to the payment of all other unpaid Secured Obligations and all
other indebtedness, obligations, and liabilities of the Borrower and its
Subsidiaries secured by the Loan Documents (including, without limitation, Bank
Product Obligations) to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof; and


‑92‑

--------------------------------------------------------------------------------





(e)    finally, to the Borrower or whoever else may be lawfully entitled
thereto.
SECTION 10.
THE ADMINISTRATIVE AGENT    .

Section 10.1.    Appointment and Authority    . Each of the Lenders and the L/C
Issuers hereby irrevocably appoints BMO Harris Bank N.A. to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 10 are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuers, and neither the
Borrower nor any other Loan Party shall have rights as a third‑party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
Section 10.2.    Rights as a Lender    . The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
Section 10.3.    Action by Administrative Agent; Exculpatory Provisions    .
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as


‑93‑

--------------------------------------------------------------------------------





directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may affect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. The Administrative Agent shall in all cases
be fully justified in failing or refusing to act hereunder or under any other
Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.2, 9.3, 9.4, 9.5
and 13.3), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Any such action taken or failure to act pursuant to the
foregoing shall be binding on all Lenders. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent in writing by the Borrower, a
Lender, or the L/C Issuer.
(c)    Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or L/C Issuer or
participant or any other Person to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness


‑94‑

--------------------------------------------------------------------------------





or genuineness of this Agreement, any other Loan Document or any other
agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Collateral Documents, (v) the value or
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 7.1 or 7.2 or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.
Section 10.4.    Reliance by Administrative Agent    . The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying and
shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 10.5.    Delegation of Duties    . The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub‑agents appointed by
the Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Revolving Facility as well
as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub‑agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.
Section 10.6.    Resignation of Administrative Agent    . (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuers and the Borrower. Upon


‑95‑

--------------------------------------------------------------------------------





receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States of America, or an Affiliate of any
such bank with an office in the United States of America. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. If on the Resignation Effective Date
no successor has been appointed and accepted such appointment, the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders and L/C Issuer as
their interests may appear. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 10 and Section 13.4 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Section 10.7.    Non‑Reliance on Administrative Agent and Other Lenders    ‑.
Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties


‑96‑

--------------------------------------------------------------------------------





and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Upon a Lender’s written request, the Administrative Agent agrees to forward to
such Lender, when complete, copies of any field audit, examination, or appraisal
report prepared by or for the Administrative Agent with respect to the Borrower
or any Loan Party or the Collateral (herein, “Reports”). Each Lender hereby
agrees that (a) it has requested a copy of each Report prepared by or on behalf
of the Administrative Agent; (b) the Administrative Agent (i) makes no
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall not
be liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Borrower and
the other Loan Parties and will rely significantly upon the books and records of
Borrower and the other Loan Parties, as well as on representations of personnel
of the Borrower and the other Loan Parties, and that the Administrative Agent
undertakes no obligation to update, correct or supplement the Reports; (d) it
will keep all Reports confidential and strictly for its internal use, not share
the Report with any other Person except as otherwise permitted pursuant to this
Agreement; and (e) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the Administrative Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.
Section 10.8.    L/C Issuer and Swingline Lender    . The L/C Issuer shall act
on behalf of the Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the Swingline Lender shall act on behalf
of the Lenders with respect to the Swingline Loans made hereunder. The
L/C Issuer and the Swingline Lender shall each have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 10 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit or by the Swingline Lender in
connection with Swingline Loans made or to be made hereunder as fully as if the
term “Administrative Agent”, as used in this Section 10, included the L/C Issuer
and the Swingline Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or
Swingline Lender, as applicable. Any resignation by the Person then acting as
Administrative Agent pursuant to Section 10.6 shall also constitute its
resignation or the resignation of its Affiliate as L/C Issuer and Swingline
Lender except as it may otherwise agree. If


‑97‑

--------------------------------------------------------------------------------





such Person then acting as L/C Issuer so resigns, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Loans or fund risk participations in
Reimbursement Obligations pursuant to Section 2.3. If such Person then acting as
Swingline Lender resigns, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.2(b). Upon the appointment by the Borrower
of a successor L/C Issuer or Swingline Lender hereunder (which successor shall
in all cases be a Lender other than a Defaulting Lender), (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swingline Lender, as applicable (other
than any rights to indemnity payments or other amounts that remain owing to the
retiring L/C Issuer or Swingline Lender), and (ii) the retiring L/C Issuer and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents other than with respect
to its outstanding Letters of Credit and Swingline Loans, and (iii) upon the
request of the resigning L/C Issuer, the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of the resigning L/C
Issuer with respect to such Letters of Credit.
Section 10.9.    Hedging Liability and Bank Product Obligations    . By virtue
of a Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 13.2, as the case may be, any Affiliate of such Lender with whom the
Borrower or any other Loan Party has entered into an agreement creating Hedging
Liability or Bank Product Obligations shall be deemed a Lender party hereto for
purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Collateral and the Guaranty Agreements as more fully set forth in Section 9.5.
In connection with any such distribution of payments and collections, or any
request for the release of the Guaranty Agreements and the Administrative
Agent’s Liens in connection with the termination of the Commitments and the
payment in full of the Obligations, the Administrative Agent shall be entitled
to assume no amounts are due to any Lender or its Affiliate with respect to
Hedging Liability or Bank Product Obligations unless such Lender has notified
the Administrative Agent in writing of the amount of any such liability owed to
it or its Affiliate prior to such distribution or payment or release of Guaranty
Agreements and Liens.
Section 10.10.    Designation of Additional Agents    . The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or


‑98‑

--------------------------------------------------------------------------------





more of the Lenders (and/or its or their Affiliates) as “syndication agents,”
“documentation agents,” “book runners,” “lead arrangers,” “arrangers,” or other
designations for purposes hereto, but such designation shall have no substantive
effect, and such Lenders and their Affiliates shall have no additional powers,
duties or responsibilities as a result thereof.
Section 10.11.    Authorization to Enter into, and Enforcement of, the
Collateral Documents; Possession of Collateral    . The Administrative Agent is
hereby irrevocably authorized by each of the Lenders and the L/C Issuer to
execute and deliver the Collateral Documents on behalf of each of the Lenders,
the L/C Issuer, and their Affiliates and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent considers
appropriate; provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required Lenders.
Upon the occurrence of an Event of Default, the Administrative Agent shall take
such action to enforce its Lien on the Collateral and to preserve and protect
the Collateral as may be directed by the Required Lenders. Unless and until the
Required Lenders give such direction, the Administrative Agent may (but shall
not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders and L/C Issuer. Each
Lender and L/C Issuer acknowledges and agrees that it will be bound by the terms
and conditions of the Collateral Documents upon the execution and delivery
thereof by the Administrative Agent. The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders, the
L/C Issuer or their Affiliates for any failure to monitor or maintain any
portion of the Collateral. The Lenders and L/C Issuer hereby irrevocably
authorize (and each of their Affiliates holding any Bank Product Obligations and
Hedging Liability entitled to the benefits of the Collateral shall be deemed to
authorize) the Administrative Agent, based upon the instruction of the Required
Lenders, to credit bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted by the Administrative Agent (or any security trustee therefore) under
the provisions of the Uniform Commercial Code, including pursuant to Sections
9‑610 or 9‑620 of the Uniform Commercial Code, at any sale thereof conducted
under the provisions of the United States Bankruptcy Code, including Section 363
of the United States Bankruptcy Code, or at any sale or foreclosure conducted by
the Administrative Agent or any security trustee therefore (whether by judicial
action or otherwise) in accordance with applicable law. Except as otherwise
specifically provided for herein, no Lender, L/C Issuer, or their Affiliates,
other than the Administrative Agent, shall have the right to institute any suit,
action or proceeding in equity or at law for the foreclosure or other
realization upon any Collateral or for the execution of any trust or power in
respect of the Collateral or for the appointment of a receiver or for the
enforcement of any other remedy under the Collateral Documents; it being
understood and intended that no one or more of the Lenders or


‑99‑

--------------------------------------------------------------------------------





L/C Issuer or their Affiliates shall have any right in any manner whatsoever to
affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders, the L/C Issuer, and their Affiliates.
Each Lender and L/C Issuer is hereby appointed agent for the purpose of
perfecting the Administrative Agent’s security interest in assets which, in
accordance with Article 9 of the Uniform Commercial Code or other applicable law
can be perfected only by possession. Should any Lender or L/C Issuer (other than
the Administrative Agent) obtain possession of any Collateral, such Lender or
L/C Issuer shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.
Section 10.12.    Authorization to Release, Limit or Subordinate Liens or to
Release Guaranties    . The Administrative Agent is hereby irrevocably
authorized by each of the Lenders, the L/C Issuer, and their Affiliates to
(a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 or which has otherwise been
consented to in accordance with Section 13.3), (b) release or subordinate any
Lien on Collateral consisting of goods financed with purchase money indebtedness
or under a Capital Lease to the extent such purchase money indebtedness or
Capitalized Lease Obligation, and the Lien securing the same, are permitted by
Sections 8.7(b) and 8.8(d), (c) reduce or limit the amount of the indebtedness
secured by any particular item of Collateral to an amount not less than the
estimated value thereof to the extent necessary to reduce mortgage registry,
filing and similar tax, (d) release Liens on the Collateral following
termination or expiration of the Commitments and payment in full in cash of the
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been Cash Collateralized to the satisfaction of the Administrative
Agent and relevant L/C Issuer) and, if then due, Hedging Liability and Bank
Product Obligations, and (e) release any Subsidiary from its obligations as a
Guarantor if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents. Upon the Administrative Agent’s request, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of Property or
to release any Person form its obligations as a Guarantor under the Loan
Documents.
Section 10.13.    Authorization of Administrative Agent to File Proofs of
Claim    . In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or


‑100‑

--------------------------------------------------------------------------------





otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under the Loan Documents including, but not limited to, Sections 3.1, 4.4, 4.5,
and 13.4) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.1
and 13.4. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.
SECTION 11.
THE GUARANTEES    .

Section 11.1.    The Guarantees    . To induce the Lenders and L/C Issuer to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrower by reason of the Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, each
Wholly-owned Subsidiary party hereto (including any Wholly-owned Subsidiary
executing an Additional Guarantor Supplement in the form attached hereto as
Exhibit F or such other form acceptable to the Administrative Agent) and the
Borrower (as to the Secured Obligations of another Loan Party) hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, and the L/C Issuer and their Affiliates, the
due and punctual payment of all present and future Secured Obligations,
including, but not limited to,


‑101‑

--------------------------------------------------------------------------------





the due and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding); provided, however,
that, with respect to any Guarantor, Hedging Liability guaranteed by such
Guarantor shall exclude all Excluded Swap Obligations. In case of failure by the
Borrower or other obligor punctually to pay any Secured Obligations guaranteed
hereby, each Guarantor hereby unconditionally agrees to make such payment or to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise, and as
if such payment were made by the Borrower or such obligor. Only direct and
indirect Wholly-owned Subsidiaries of the Borrower that are Domestic
Subsidiaries shall be required to be a Guarantor and bound by the guaranty
provisions of this Section 11.
Section 11.2.    Guarantee Unconditional    . The obligations of each Guarantor
under this Section 11 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
(a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;
(c)    any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Loan Party or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of any Loan
Party or other obligor or of any other guarantor contained in any Loan Document;
(d)    the existence of any claim, set‑off, or other rights which any Loan Party
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;


‑102‑

--------------------------------------------------------------------------------





(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;
(f)    any application of any sums by whomsoever paid or howsoever realized to
any obligation of any Loan Party or other obligor, regardless of what
obligations of any Loan Party or other obligor remain unpaid;
(g)    any invalidity or unenforceability relating to or against any Loan Party
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations or any provision of applicable law or regulation purporting
to prohibit the payment by any Loan Party or other obligor or any other
guarantor of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents or any agreement
relating to Hedging Liability or Bank Product Obligations; or
(h)    any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
subsection, constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 11.
Section 11.3.    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances    . Each Guarantor’s obligations under this Section 11 shall
remain in full force and effect until the Commitments are terminated, all
Letters of Credit have expired, and the principal of and interest on the Loans
and all other amounts payable by the Borrower and the other Loan Parties under
this Agreement and all other Loan Documents and, if then outstanding and unpaid,
all Hedging Liability and Bank Product Obligations shall have been paid in full.
If at any time any payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable by any Loan Party or other
obligor or any guarantor under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of such
Loan Party or other obligor or of any guarantor, or otherwise, each Guarantor’s
obligations under this Section 11 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.
Section 11.4.    Subrogation    . Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Secured Obligations shall have been paid in full
subsequent to the termination of all the Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor


‑103‑

--------------------------------------------------------------------------------





on account of such subrogation rights at any time prior to the later of (x) the
payment in full of the Secured Obligations and all other amounts payable by the
Loan Parties hereunder and the other Loan Documents and (y) the termination of
the Commitments and expiration of all Letters of Credit, such amount shall be
held in trust for the benefit of the Administrative Agent, the Lenders, and the
L/C Issuer (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders and L/C Issuer (and their
Affiliates) or be credited and applied upon the Secured Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement.
Section 11.5.    Subordination    . Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or other Loan Party owing to such
Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Secured Obligations. During the
existence of any Event of Default, subject to Section 11.4, any such
indebtedness, obligation, or liability of the Borrower or other Loan Party owing
to such Subordinated Creditor shall be enforced and performance received by such
Subordinated Creditor as trustee for the benefit of the holders of the Secured
Obligations and the proceeds thereof shall be paid over to the Administrative
Agent for application to the Secured Obligations (whether or not then due), but
without reducing or affecting in any manner the liability of such Guarantor
under this Section 11.
Section 11.6.    Waivers    . Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice not provided for herein, as
well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person against
the Borrower or any other Loan Party or other obligor, another guarantor, or any
other Person.
Section 11.7.    Limit on Recovery    . Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 11 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 11 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.
Section 11.8.    Stay of Acceleration    . If acceleration of the time for
payment of any amount payable by the Borrower or other Loan Party or other
obligor under this Agreement or any other Loan Document, or under any agreement
relating to Hedging Liability or Bank Product Obligations, is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or such other Loan
Party or obligor, all such amounts otherwise subject to acceleration under the
terms of this Agreement or the other Loan Documents, or under any agreement
relating to Hedging Liability or Bank Product Obligations, shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent made at the request or otherwise with the consent of the Required Lenders.


‑104‑

--------------------------------------------------------------------------------





Section 11.9.    Benefit to Guarantors    . The Loan Parties are engaged in
related businesses and integrated to such an extent that the financial strength
and flexibility of the Borrower and the other Loan Parties has a direct impact
on the success of each other Loan Party. Each Guarantor will derive substantial
direct and indirect benefit from the extensions of credit hereunder, and each
Guarantor acknowledges that this guarantee is necessary or convenient to the
conduct, promotion and attainment of its business.
Section 11.10.    Keepwell    . Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until discharged in accordance with Section 11.3. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
SECTION 12.
COLLATERAL    .

Section 12.1.    Collateral    . The Secured Obligations shall be secured by
valid, perfected, and enforceable Liens on all right, title, and interest of
each Loan Party in all of its accounts, chattel paper, instruments, documents,
payment intangibles, letter‑of‑credit rights, supporting obligations, deposit
accounts, inventory and farm products and certain other Property as specifically
set forth in the Collateral Documents whether now owned or hereafter acquired or
arising, and all proceeds thereof; provided, however, that: (i) the Collateral
shall not include Excluded Property, and (ii)  the Collateral need not include
(or be perfected if a Lien is granted) those assets of any Loan Party as to
which the Administrative Agent in its sole discretion determines that the cost
of obtaining a security interest in or perfection thereof are excessive in
relation to the value of the security to be afforded thereby. Each Loan Party
acknowledges and agrees that the Liens on the Collateral shall be granted to the
Administrative Agent for the benefit of the holders of the Secured Obligations
and shall be valid and perfected first priority Liens (to the extent perfection
by filing, registration, recordation, possession or control is required herein
or in any other Loan Document) subject to the proviso appearing at the end of
the preceding sentence and to Liens permitted by Section 8.8, in each case
pursuant to one or more Collateral Documents from such Persons, each in form and
substance satisfactory to the Administrative Agent.


‑105‑

--------------------------------------------------------------------------------





Section 12.2.    Depository Banks    . Within ninety (90) days of the Closing
Date, each Loan Party shall maintain the Administrative Agent (or one of its
Affiliates) as its primary depository bank, including for its principal
operating, administrative, cash management, lockbox arrangements, collection
activity, and other deposit accounts for the conduct of its business.
Section 12.3.    Further Assurances    . Each Loan Party agrees that it shall,
from time to time at the request of the Administrative Agent, execute and
deliver such documents and do such acts and things as the Administrative Agent
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral. In the event any Loan Party forms or acquires any other
Subsidiary after the date hereof, except as otherwise provided in the definition
of Guarantor, the Loan Parties shall promptly upon such formation or acquisition
cause such newly formed or acquired Subsidiary to execute a Guaranty Agreement
and such Collateral Documents as the Administrative Agent may then require, and
the Loan Parties shall also deliver to the Administrative Agent, or cause such
Subsidiary to deliver to the Administrative Agent, at the Borrower’s cost and
expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.
SECTION 13.
MISCELLANEOUS    .

Section 13.1.    Notices    .
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier services
or mailed by certified or registered mail as follows:
(i)    if to the Borrower or any other Loan Party, to it at 3320 W. Woodrow
Wilson Ave., Jackson, Mississippi 39209, Attention of Timothy Dawson, Chief
Financial Officer; Telephone No. (601)948-6813) with a copy to the same address
to the attention of Robert Holladay, General Counsel; Telephone No.
(601)948-6813) ;
(ii)    if to the Administrative Agent or to BMO Harris Bank N.A. in its
capacity as L/C Issuer, to BMO Harris Bank N.A. at 111 West Monroe Street,
Chicago, Illinois 60603, Attention of David J. Bechstein; Telephone No.
(312) 461-5174);
(iii)    if to a Lender, to it at its address set forth in its Administrative
Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications, to the extent provided in
subsection (b) below, shall be effective as provided in said subsection (b).


‑106‑

--------------------------------------------------------------------------------





(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Sections 2.2, 2.3 and 2.6 if such Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Sections by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform. (i) Each Loan Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Communications (as defined below)
available to the L/C Issuers and the other Lenders by posting the Communications
on Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non‑infringement
of third‑party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses


‑107‑

--------------------------------------------------------------------------------





(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform, except to the extent that such losses, claims, damages and liabilities
or expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of the Agent Parties. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any L/C Issuer by means of electronic communications
pursuant to this Section, including through the Platform.
(e)    Private Side Designation. Each public Lender agrees to cause at least one
individual at or on behalf of such public Lender to all times have selected the
“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such public Lender or its delegate, in
accordance with such public Lender’s compliance procedures and applicable laws,
including United States Federal and state securities applicable laws, to make
reference to Borrower or any Loan Party materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or any Loan
Party or their securities for purposes of United States Federal or state
securities applicable laws.
Section 13.2.    Successors and Assigns    .
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


‑108‑

--------------------------------------------------------------------------------





(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to the Revolving Facility) any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments and the Loans at the time owing to
it (in each case with respect to the Revolving Facility) or in the case of an
assignment to a Lender or an Affiliate of a Lender, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the relevant Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
in respect of the Revolving Facility, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
or an Affiliate of a Lender; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Facility if such assignment is to a Person that is not a
Lender with


‑109‑

--------------------------------------------------------------------------------





a Commitment in respect of the Revolving Facility or an Affiliate of such
Lender; and
(C)    the consent of each L/C Issuer and Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any other Loan Party or any Loan Party’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for or owned
and operated for the primary benefit of a natural person) (herein any of the
foregoing is a “natural Person”).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each L/C Issuer, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this


‑110‑

--------------------------------------------------------------------------------





paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.4 and 13.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago, Illinois
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any other Loan Party or
any Loan Party’s Affiliates or Subsidiaries or any other Person prohibited under
Section 13.2 (b)(v) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the L/C
Issuers and Lenders shall continue to deal solely and directly with such Lender
in


‑111‑

--------------------------------------------------------------------------------





connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.8 with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 13.3 that
expressly relate to amendments requiring the unanimous consent of the Lenders in
the Revolving Facility in which such Participant participates. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.1,
4.4, and 4.5 (subject to the requirements and limitations therein, including the
requirements under Section 4.1(g) (it being understood that the documentation
required under Section 4.1(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.12 and 4.7
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 4.1 or 4.4, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.12 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.6 (Right of Setoff) as though it were a
Lender; provided that such Participant agrees to be subject to Section 13.7
(Sharing of Payments by Lenders) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


‑112‑

--------------------------------------------------------------------------------





(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 13.3.    Amendments    . Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required Lenders
(or the Administrative Agent acting at the direction of the Required Lenders)
(except as otherwise stated below to require only the consent of the Lenders
affected thereby), and (c) if the rights or duties of the Administrative Agent,
the L/C Issuer, or the Swingline Lender are affected thereby, the Administrative
Agent, the L/C Issuer, or the Swingline Lender, as applicable; provided that:
(i)    no amendment or waiver pursuant to this Section 13.3 shall (A) increase
any Commitment of any Lender without the consent of such Lender or (B) reduce
the amount of or postpone the date for any scheduled payment of any principal of
or interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the default rate provided in Section 2.9
or to waive any obligation of the Borrower to pay interest or fees at the
default rate as set forth therein or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest or any fee payable hereunder;
(ii)    no amendment or waiver pursuant to this Section 13.3 shall, unless
signed by each Lender, change the definition of Required Lenders, change the
provisions of this Section 13.3, change Section 13.7 in a manner that would
affect the ratable sharing of setoffs required thereby, change the application
of payments contained in Section 3.1 or 9.5, release any material Guarantor or
all or substantially all of the Collateral (except as otherwise provided for in
the Loan Documents), or affect the number of Lenders required to take any action
hereunder or under any other Loan Document;
(iii)    no amendment or waiver pursuant to this Section 13.3 shall, unless
signed by each Lender affected thereby, extend the Revolving Credit Termination
Date, or extend the stated expiration date of any Letter of Credit beyond the
Revolving Credit Termination Date; and


‑113‑

--------------------------------------------------------------------------------





(iv)    no amendment to Section 11 shall be made without the consent of the
Guarantor(s) affected thereby.
Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (2) if the Administrative Agent and the
Borrower have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision, (3) guarantees, collateral security documents and related documents
executed by the Borrower or any other Loan Party in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented or waived without the consent of any Lender if such
amendment, supplement or waiver is delivered in order to (x) comply with local
law or advice of local counsel, (y) cure ambiguities, omissions, mistakes or
defects or (z) cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents, and
(4) the Borrower and the Administrative Agent may, without the input or consent
of any other Lender, effect amendments to this Agreement and the other Loan
Documents as may be necessary in the reasonable opinion of the Borrower and the
Administrative Agent to effect the provisions of Section 2.15.
Section 13.4.    Costs and Expenses; Indemnification    .
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of outside
counsel for the Administrative Agent), in connection with the syndication of the
Revolving Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including, without limitation, such documented fees and expenses
incurred in connection with (x) the creation, perfection or protection of the
Liens under the Loan Documents (including all title insurance fees and all
search, filing and recording fees) and (y) environmental assessments, insurance
reviews, collateral audits and valuations, and field exams as provided herein,
(ii) all documented reasonable out‑of‑pocket expenses incurred by any L/C Issuer
in connection with the issuance, amendment, renewal or


‑114‑

--------------------------------------------------------------------------------





extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all documented out‑of‑pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any outside counsel for the Administrative Agent, any Lender or
any L/C Issuer), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such documented out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit (including all such costs and expenses incurred in connection
with any proceeding under the United States Bankruptcy Code involving the
Borrower or any other Loan Party as a debtor thereunder).
(b)    Indemnification by the Loan Parties. Each Loan Party shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any outside counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including any third party or the Borrower or any other Loan Party) arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
sub‑agent thereof), any Swingline Lender and L/C Issuer, and their Related
Parties, the administration and enforcement of this Agreement and the other Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
other Loan Party as a debtor thereunder), (ii) any Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by any
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any Environmental Claim or
Environmental Liability, including with respect to the actual or alleged
presence or Release of Hazardous Materials, wastes, or products, including
manure, at, on or from any property owned or operated by any Loan Party or any
of its Subsidiaries or at any off-site location, related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto (including, without limitation, any settlement
arrangement arising from or relating to the foregoing); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related


‑115‑

--------------------------------------------------------------------------------





expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
subsection (b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non‑Tax claim.
(c)    Reimbursement by Lenders. To the extent that (i) the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by any of them to the Administrative Agent (or any
sub‑agent thereof), any L/C Issuer, any Swingline Lender or any Related Party or
(ii) any liabilities, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever are imposed
on, incurred by, or asserted against, Administrative Agent, the L/C Issuer, any
Swingline Lender or a Related Party in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted to be
taken by Administrative Agent, the L/C Issuer, any Swingline Lender or a Related
Party in connection therewith, then, in each case, each Lender severally agrees
to pay to the Administrative Agent (or any such sub‑agent), such L/C Issuer,
such Swingline Lender or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s share of the Total
Credit Exposure at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that with
respect to such unpaid amounts owed to any L/C Issuer or Swingline Lender solely
in its capacity as such, only the Lenders party to the Revolving Facility shall
be required to pay such unpaid amounts, such payment to be made severally among
them based on such Lenders’ pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
such Lender’s share of the Revolving Credit Exposure at such time); and
provided, further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub‑agent), such L/C
Issuer or such Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub‑agent), such L/C Issuer or any such Swingline Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 13.15.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan


‑116‑

--------------------------------------------------------------------------------





Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit, or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than 30 days after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
Section 13.5.    No Waiver, Cumulative Remedies    . No delay or failure on the
part of the Administrative Agent, the L/C Issuer, or any Lender, or on the part
of the holder or holders of any of the Obligations, in the exercise of any power
or right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
Section 13.6.    Right of Setoff    . In addition to any rights now or hereafter
granted under the Loan Documents or applicable law and not by way of limitation
of any such rights, if an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such L/C Issuer or any such Affiliate, to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.13
and,


‑117‑

--------------------------------------------------------------------------------





pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
Section 13.7.    Sharing of Payments by Lenders    . If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to any Loan Party or any Subsidiary thereof (as to which the provisions of
this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.


‑118‑

--------------------------------------------------------------------------------





Section 13.8.    Survival of Representations    . All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.
Section 13.9.    Survival of Indemnities    . All indemnities and other
provisions relative to reimbursement to the Lenders and L/C Issuer of amounts
sufficient to protect the yield of the Lenders and L/C Issuer with respect to
the Loans and Letters of Credit, including, but not limited to, Sections 4.1,
4.4, 4.5, and 13.4, shall survive the termination of this Agreement and the
other Loan Documents and the payment of the Obligations.
Section 13.10.    Counterparts; Integration; Effectiveness    .
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.2, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois State Electronic Commerce Security Act, or
any other similar state laws based on the Uniform Electronic Transactions Act.
Section 13.11.    Headings    . Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.


‑119‑

--------------------------------------------------------------------------------





Section 13.12.    Severability of Provisions    . Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.
Section 13.13.    Construction    . The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents. The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries. NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.
Section 13.14.    Excess Interest    . Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages


‑120‑

--------------------------------------------------------------------------------





whatsoever arising out of the payment or collection of any Excess Interest.
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.
Section 13.15.    Lender’s and L/C Issuer’s Obligations Several    . The
obligations of the Lenders and L/C Issuer hereunder are several and not joint.
Nothing contained in this Agreement and no action taken by the Lenders or
L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and
L/C Issuer a partnership, association, joint venture or other entity.
Section 13.16.    No Advisory or Fiduciary Responsibility    . In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Loan Party and its Subsidiaries and the Administrative
Agent, the L/C Issuer, or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether the Administrative Agent, the L/C Issuer, or any Lender
has advised or is advising any Loan Party or any of its Subsidiaries on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the L/C Issuer, and the Lenders are arm’s‑length
commercial transactions between such Loan Parties and their Affiliates, on the
one hand, and the Administrative Agent, the L/C Issuer, and the Lenders, on the
other hand, (iii) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate and
(iv) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent, the L/C Issuer, and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Loan Party or any
of its Affiliates, or any other Person; (ii) none of the Administrative Agent,
the L/C Issuer, and the Lenders has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the L/C Issuer, and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of any Loan Party and its Affiliates, and none of the Administrative
Agent, the L/C Issuer, and the Lenders has any obligation to disclose any of
such interests to any Loan Party or its Affiliates. To the fullest extent
permitted by law, each Loan Party


‑121‑

--------------------------------------------------------------------------------





hereby waives and releases any claims that it may have against the
Administrative Agent, the L/C Issuer, and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
Section 13.17.    Governing Law; Jurisdiction; Consent to Service of
Process    . (a) This Agreement, the Notes and the other Loan Documents (except
as otherwise specified therein), and the rights and duties of the parties
hereto, shall be construed and determined in accordance with the laws of the
State of Illinois without regard to conflicts of law principles that would
require application of the laws of another jurisdiction.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in the City of Chicago, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Illinois State court
or, to the extent permitted by applicable Legal Requirements, in such federal
court. Each party hereto hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements. Nothing in this Agreement or any other Loan Document or otherwise
shall affect any right that the Administrative Agent, the L/C Issuer or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any Guarantor or
its respective properties in the courts of any jurisdiction.
(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 13.17(b). Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in any action or proceeding arising out of or relating to any Loan Document, in
the manner provided for notices (other than telecopy or e‑mail) in Section 13.1.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.


‑122‑

--------------------------------------------------------------------------------





Section 13.18.    Waiver of Jury Trial    . Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to any Loan Document or the transactions
contemplated thereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section.
Section 13.19.    USA Patriot Act    . Each Lender and L/C Issuer that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify,
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify the Borrower in accordance with the Act.
Section 13.20.    Confidentiality    . Each of the Administrative Agent, the
Lenders and the L/C Issuers agree to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed and agrees to keep such Information
confidential); (b) to the extent required by any regulatory authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self‑regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the Revolving Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Revolving Facility; (h) with the
consent of the Borrower; or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other


‑123‑

--------------------------------------------------------------------------------





than the Borrower. For purposes of this Section, “Information” means all
information received from a Loan Party or any of its Subsidiaries relating to a
Loan Party or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by a
Loan Party or any of its Subsidiaries; provided that, in the case of information
received from a Loan Party or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential
or is information that is not made available to the public and as such whether
or not marked as confidential is to be held in confidence by the recipient. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 13.21.    Acknowledgement and Consent to Bail‑In of EEA Financial
Institutions    ‑. Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto (including any party becoming a party hereto by virtue of an
Assignment and Assumption) acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write‑down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write‑Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail‑in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write‑down and conversion powers of any EEA Resolution
Authority.
[SIGNATURE PAGES TO FOLLOW]


‑124‑

--------------------------------------------------------------------------------










This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.
“BORROWER”
CAL‑MAINE FOODS, INC.
By    
Timothy A. Dawson
Vice President – Chief Financial Officer
“GUARANTORS”
AMERICAN EGG PRODUCTS, LLC
By    
Timothy A. Dawson
Vice President – Chief Financial Officer of
Cal-Maine Foods, Inc.
BENTON COUNTY FOODS, LLC
By    
Timothy A. Dawson
Vice President – Chief Financial Officer of
Cal-Maine Foods, Inc.
WHARTON COUNTY FOODS, LLC
By    
Timothy A. Dawson
Vice President – Chief Financial Officer of
Cal-Maine Foods, Inc.


SOUTHERN EQUIPMENT DISTRIBUTORS, INC.
By    
Timothy A. Dawson
Vice President – Chief Financial Officer of
Cal-Maine Foods, Inc.
SOUTH TEXAS APPLICATORS, INC.
By    
Timothy A. Dawson
Vice President – Chief Financial Officer of
Cal-Maine Foods, Inc.
“ADMINISTRATIVE AGENT AND L/C ISSUER ”
BMO HARRIS BANK N.A., as L/C Issuer and as Administrative Agent
By    
Name    
Title    
“LENDERS”
BMO HARRIS BANK N.A.
By    
Name    
Title    
GREENSTONE FARM CREDIT SERVICES, ACA
By    
Name    
Title    








‑125‑